EXHIBIT 10.123


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL



JOINT VENTURE AGREEMENT
This JOINT VENTURE AGREEMENT, dated this 17th day of January, 2013, is made and
entered into by and among MICRON SEMICONDUCTOR B.V., a private limited liability
company organized under the laws of the Netherlands (“MNL”), NUMONYX HOLDINGS
B.V., a private limited liability company organized under the laws of the
Netherlands (“Numonyx B.V.”), Micron Technology Asia Pacific, Inc., an Idaho
corporation (“MTAP”), and NANYA TECHNOLOGY CORPORATION (Nany Technology
Corporation [Translation from Chinese]), a company incorporated under the laws
of the Republic of China (“ROC” or “Taiwan”) (“NTC”). MNL, Numonyx B.V., MTAP
and NTC are each referred to individually as a “JV Party,” and collectively as
the “JV Parties”.
RECITALS
A.    NTC and Infineon Technologies AG, a company incorporated under the laws of
Germany (“Infineon”), have previously formed Inotera Memories, Inc. (Inotera
Memories, Inc. [Translation from Chinese]), a company incorporated under the
laws of the ROC (“Inotera”).
B.    Infineon subsequently assigned to Qimonda AG, a company incorporated under
the laws of Germany (“Qimonda”), all of Infineon's Shares.
C.    In accordance with that certain Share Purchase Agreement, dated
October 11, 2008 (the “Qimonda/MNL Share Purchase Agreement”), by and among
Micron Technology, Inc., a Delaware corporation (“Micron”), MNL, Qimonda and
Qimonda Holding B.V., a private limited company organized under the laws of the
Netherlands (“Qimonda B.V.”), MNL acquired from Qimonda and Qimonda B.V. Shares.
D.    Subsequently, MNL Transferred to Numonyx B.V. certain Shares.
E.    MNL and NTC previously entered into that certain Joint Venture Agreement,
dated November 26, 2008, and amended and restated as of January 11, 2010 and as
of March [__], 2011 (the “Original Joint Venture Agreement”), to set forth
certain agreements regarding the ownership, governance and operation of Inotera.
F.    The JV Parties now desire to replace the Original Joint Venture Agreement
with this Agreement.
G.    Contemporaneous with the execution of this Agreement, Nan Ya Plastics is
becoming a Joinder Party by entering into a Joinder Agreement with the JV
Parties and Micron, and from time to time after the Closing Participating
Affiliates and Participating Investors may become Joinder Parties, each by
executing, delivering and entering into another Joinder Agreement with each of
the JV Parties and Micron.






--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 





NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, do hereby agree as follows:
ARTICLE 1
DEFINITIONS; INTERPRETATION
Section 1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, capitalized terms used in this Agreement shall have the respective
meanings set forth below:
“[***] Subscription Shares” means the Shares, if any, issued to NTC and the
Joinder Parties pursuant to the terms and conditions of Section 2(a) of that
certain New Finance Agreement entered into on the date hereof by and among
Micron, MNL, Numonyx B.V., MSA, MTAP, Inotera and Nan Ya Plastics, to the extent
such Shares are not purchased by MNL, Numonyx B.V. or MTAP as a result of a
properly-exercised Partial Purchase Election.
“Accountants” shall have the meaning set forth in Section 10.2(c)(ii) of this
Agreement.
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, Controls,
or is Controlled by, or is under common Control with such specified Person; and
the term “affiliated” has a meaning correlative to the foregoing.
“Agreement” means this Joint Venture Agreement.
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
“Articles of Incorporation” means the Articles of Incorporation of Inotera in
the form and substance as Exhibit A attached to this Agreement, and as amended
from time to time.
“Automatic Exercise Date” shall have the meaning set forth in Section 12.3(a) of
this Agreement.
“Blockage Condition” shall have the meaning set forth in Section 12.3(a) of this
Agreement.
“Board of Directors” means the board of directors of Inotera.

2

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



“Board Switch Time” shall have the meaning set forth in Section 5.1(b)(iii) of
this Agreement.
“Budget” shall have the meaning set forth in Section 7.5(b) of this Agreement.
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in either the ROC or the State of New York are
authorized or required by Applicable Law to be closed.
“Business Plan” shall have the meaning set forth in Section 7.5(a) of this
Agreement.
“Buyout Notice” shall have the meaning set forth in Section 13.1(a) of this
Agreement.
“Buyout Original Price” shall have the meaning set forth in Section 13.1(a) of
this Agreement.
“Buyout Price” shall have the meaning set forth in Section 12.3(a) of this
Agreement.
“Buyout Shares” shall have the meaning set forth in Section 13.1(a) of this
Agreement.
“Buyout Subsidiaries” shall have the meaning set forth in Section 13.2 of this
Agreement.
“CFO” shall have the meaning set forth in Section 5.4(b) of this Agreement.
“Chairman” means the Chairman of the Board of Directors.
“Clean-up Option” shall have the meaning set forth in Section 12.3(a) of this
Agreement.
“Competitively Sensitive Information” means any information, in whatever form,
that has not been made publicly available relating to products and services that
Micron or a Subsidiary of Micron, on the one hand, and a Joinder Party or NTC or
a Subsidiary of a Joinder Party or NTC, on the other hand, sells in competition
with the other at the execution of this Agreement or thereafter, including DRAM
Products, to the extent such information of the Person selling such products and
services includes price or any element of price, customer terms or conditions of
sale, seller-specific costs, volume of sales, output (but not including
Inotera's output), bid terms of the foregoing type and such similar information
as is specifically identified electronically or in writing to Inotera by Micron
or a Subsidiary of Micron, on the one hand, and a Joinder Party or NTC or a
Subsidiary of a Joinder Party or NTC, on the other hand, as competitively
sensitive information.
“Compliant JV Party” shall have the meaning set forth in Section 13.1(a) of this
Agreement.

3

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



“Confidentiality Agreements” shall have the meaning set forth in Section
15.13(a) of this Agreement.
“Confidentiality Covenant” shall have the meaning set forth in Section 15.13(a)
of this Agreement.
“Control” means the power or authority, whether exercised or not, to direct the
business, management and policies of a Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise, which
power or authority shall conclusively be presumed to exist upon possession of
beneficial ownership or power to direct the vote of more than fifty percent
(50%) of the votes entitled to be cast at a meeting of the members, shareholders
or other equity holders of such Person or power to control the composition of a
majority of the board of directors or like governing body of such Person; and
the term “Controlled” has a meaning correlative to the foregoing.
“Cure Period” shall have the meaning set forth in Section 12.5 of this
Agreement.
“Deadlock” shall have the meaning set forth in Section 12.1 of this Agreement.
“Default Original Price” shall have the meaning set forth in Section 12.6(a) of
this Agreement.
“Defaulting JV Parties” shall have the meaning set forth in Section 12.4 of this
Agreement.
“Divestiture Action” shall have the meaning set forth in Section 2.4(c)(v) of
this Agreement.
“DRAM Product” means a Trench DRAM Product or Stack DRAM Product.
“Employee Restriction Period” means the period commencing on the date of this
Agreement and ending on the [***] of the [***] of all of the [***] by (i) MNL,
Numonyx B.V., MTAP and their respective Subsidiaries or (ii) NTC, the Joinder
Parties and their respective Subsidiaries, in each case not in contravention of
this Agreement.
“Equity Interest” means a JV Party's or Joinder Party's percentage ownership of
the Shares as determined by dividing the number of Shares owned by such JV Party
or Joinder Party at the time of determination by the total issued and
outstanding Shares at the time of determination.
“Event of Default” shall have the meaning set forth in Section 12.4 of this
Agreement.
“Exercise Notice” shall have the meaning set forth in Section 12.6(a) of this
Agreement.

4

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



“Fab Lease” means that certain Amended and Restated Lease and License Agreement
dated June 18, 2009, among NTC, Inotera and MeiYa.
“Fair Value” means (i) if the Shares are listed on the Taiwan Stock Exchange,
aggregate volume weighted average trading price of the Shares for the [***]
trading days ending on the Business Day immediately prior to the date of the
Exercise Notice or the Buyout Notice, as applicable; or (ii) if the Shares are
not then listed on the Taiwan Stock Exchange, the fair value of a Share as of
the Business Day immediately prior to the date of the Exercise Notice or Buyout
Notice, as applicable, as determined by independent appraisers selected as
follows: each of MNL and NTC shall appoint one independent appraiser, which
shall be an internationally recognized accounting, valuation or investment
banking firm, and these two independent appraisers shall mutually select a third
independent appraiser. Each such appraiser shall in good faith conduct its own
independent appraisal to determine the fair value of the Shares (ignoring any
applicable minority discounts or effects of illiquidity that may be associated
with the Shares), and the average of the two (2) determinations that are the
closest in value shall be the Fair Value of the Shares.
“Filing” shall have the meaning set forth in Section 2.4 of this Agreement.
“Filing Event” shall have the meaning set forth in Section 2.4 of this
Agreement.
“Fiscal Quarter” means any of the four financial accounting quarters within the
Fiscal Year.
“Fiscal Year” shall have the meaning set forth in Section 10.1 of this
Agreement.
“Full Purchase Election” shall have the meaning set forth in Section 12.3(a) of
this Agreement.
“GAAP” means generally accepted accounting principles, consistently applied for
all periods at issue.
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
“ICDR” means the International Centre for Dispute Resolution of the American
Arbitration Association.
“Imaging Product” means any (i) semiconductor device having a plurality of photo
elements (e.g., photodiodes, photogates, etc.) for converting impinging light
into an electrical representation of the information in the light, (ii) image
processor or other semiconductor device for balancing, correcting, manipulating
or otherwise processing such electrical representation of

5

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



the information in the impinging light, or (iii) combination of the devices
described in clauses (i) and (ii).
“Infineon” shall have the meaning set forth in the Recitals of this Agreement.
“Inotera” shall have the meaning set forth in the Recitals to this Agreement.
“Inotera Reportable Events” shall have the meaning set forth in Section 10.4 of
this Agreement.
“Inspection Right” shall have the meaning set forth in Section 10.2(a) of this
Agreement.
“Joinder Agreement” means each of (i) the Joinder Agreement (as amended from
time to time) entered into by Nan Ya Plastics, each of the JV Parties and Micron
as of the date of this Agreement and (ii) each of the other Joinder Agreements
(as amended from time to time) that have been duly executed, delivered and
entered into by a Participating Affiliate or a Participating Investor with each
of the JV Parties and Micron, in substantially the form of the Joinder Agreement
described in the foregoing clause (i).
“Joinder Party” means (i) Nan Ya Plastics, (ii) each Participating Affiliate
that is a party to a Joinder Agreement and (iii) each Participating Investor
that is a party to a Joinder Agreement.
“Joint Venture Documents” means the documents identified on Schedule A to this
Agreement, as such documents may be amended from time-to-time by the parties
thereto.
“JV Party” shall have the meaning set forth in the preamble to this Agreement.
“Manufacturing Plan” shall have the meaning set forth in Section 7.2 of this
Agreement.
“Master Agreement” means that certain Master Agreement, dated as of the date
hereof, among Micron, MNL, Numonyx B.V., MSA, MTAP, NTC and Inotera (as amended
from time to time).
“MeiYa” means MeiYa Technology Corporation, a company incorporated under the
laws of the ROC.
“Micron” shall have the meaning set forth in the Recitals to this Agreement.
“Micron Assigned Employee Agreement” means that certain Amended and Restated
Micron Assigned Employee Agreement dated as of August 24, 2012, between Micron
and Inotera.

6

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



“Micron Competitor” means a manufacturer, developer or vendor of DRAM Products,
Imaging Products, NAND Flash Memory Products or NOR Flash Memory Products, or a
developer of process technology used in the manufacture of any of the foregoing.
“Micron Parties” shall have the meaning set forth in Section 9.3(a) of this
Agreement.
“Micron Supply Agreement” means that certain Supply Agreement dated as of the
date hereof, among Micron, MSA, and Inotera, as amended from time to time.
“MNL” shall have the meaning set forth in the preamble to this Agreement.
“MNL Director” means a director of Inotera designated by MNL pursuant to Section
5.1(b)(i), 5.1(b)(ii) or 5.1(b)(iii).
“MSA” means Micron Semiconductor Asia Pte. Ltd., a private limited company
organized under the laws of Singapore.
“MTAP” shall have the meaning set forth in the preamble to this Agreement.
“Mutual Confidentiality Agreements” shall have the meaning set forth in Section
15.13(a) of this Agreement.
“Nan Ya Plastics” means Nan Ya Plastics Corporation, a company incorporated
under the laws of the ROC.
“NAND Flash Memory Product” means a non-volatile semiconductor memory device
containing memory cells that are electrically programmable and electrically
erasable whereby the memory cells consist of one or more transistors that have a
floating gate, charge trapping regions or any other functionally equivalent
structure utilizing one or more different charge levels (including binary or
multi-level cell structures), with or without any on-chip control, I/O and other
support circuitry, in wafer, die or packaged form.
“NCPC” means Nan Chung Petrochemical Corporation (Nan Chung Petrochemical
Corpororation [Translation from Chinese]), a company incorporated under the laws
of the ROC.
“New Finance Agreement” means that certain New Finance Agreement dated as of the
date hereof, by and among Micron, MNL, Numonyx B.V., MSA, MTAP, Inotera and Nan
Ya Plastics.
“Non-compliant JV Party” shall have the meaning set forth in Section 13.1(a) of
this Agreement.
“Non-Defaulting JV Parties” shall have the meaning set forth in Section 12.4 of
this Agreement.

7

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



“NOR Flash Memory Products” means a non-volatile semiconductor memory device, in
die, wafer or packaged form, utilizing a hot carrier injection programming
mechanism and one floating gate charge storage region per transistor whereby the
memory array is arranged so that  the drain of one memory cell is connected
directly to a source line through at most one memory transistor.
“Notice of Default” shall have the meaning set forth in Section 12.5 of this
Agreement.
“NT$” means the lawful currency of the ROC.
“NTC” shall have the meaning set forth in the preamble to this Agreement.
“NTC Agreement” shall have the meaning set forth in Section 7.3 of this
Agreement.
“NTC Competitor” means a manufacturer, developer or vendor of DRAM Products, or
a developer of process technology used in the manufacture of DRAM Products.
“NTC Parties Share” means the aggregate Equity Interests of NTC and the Joinder
Parties.
“NTC Parties” shall have the meaning set forth in Section 9.3(a) of this
Agreement.
“NTC Supply Agreement” means that certain Supply Agreement dated as of the date
hereof, between NTC and Inotera, as the same may be amended from time-to-time.
“Numonyx B.V.” shall have the meaning set forth in the preamble to this
Agreement.
“Offered Shares” shall have the meaning set forth in Section 9.3(a) of this
Agreement.
“Option Period” shall have the meaning set forth in Section 9.3(b) of this
Agreement.
“Original Joint Venture Agreement” shall have the meaning set forth in the
Recitals to this Agreement.
“Original Price” shall have the meaning set forth in Section 12.3(a) of this
Agreement.
“Partial Purchase Election” shall have the meaning set forth in Section 12.3(a)
of this Agreement.
“Participating Affiliate” means any Affiliate of Nan Ya Plastics (other than
NTC) that has duly executed, delivered and entered into a Joinder Agreement.
“Participating Investor” means any Person other than Nan Ya Plastics, NTC,
Micron or any of their respective Affiliates that is reasonably acceptable to
Micron and has duly executed, delivered and entered into a Joinder Agreement.

8

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



“Permitted Transfer” shall have the meaning set forth in Section 9.2 of this
Agreement.
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
“President” shall have the meaning set forth in Section 5.4(a) of this
Agreement.
“Prohibited Employees” shall have the meaning set forth in Section 8.4(a) of
this Agreement.
“Proposing JV Party” shall have the meaning set forth in Section 12.3(a) of this
Agreement.
“Qimonda” shall have the meaning set forth in the Recitals to this Agreement.
“Qimonda B.V.” shall have the meaning set forth in the Recitals to this
Agreement.
“Qimonda/MNL Share Purchase Agreement” shall have the meaning set forth in the
Recitals to this Agreement.
“Restricted Employees” shall have the meaning set forth in Section 8.4(a) of
this Agreement.
“Receiving Parties” shall have the meaning set forth in Section 9.3(a) of this
Agreement.
“Receiving JV Party” shall have the meaning set forth in Section 12.3(a) of this
Agreement.
“Regulatory Law” shall have the meaning set forth in Section 2.4 of this
Agreement.
“Remainder Shares” shall have the meaning set forth in Section 12.3(a) of this
Agreement.
“Restored Position” shall have the meaning set forth in Section 11.5(b) of this
Agreement.
“ROC” shall have the meaning set forth in the preamble to this Agreement.
“ROC Company Law” means the Company Law of the ROC, as amended.
“Sale Offer” shall have the meaning set forth in Section 9.3(a) of this
Agreement.
“Shareholders' Meeting” or “Shareholders' Meetings” shall have the meaning set
forth in Section 6.2 of this Agreement.

9

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



“Shares” means the ordinary shares of Inotera.
“Stack DRAM” means dynamic random access memory cell that functions by using a
capacitor arrayed predominantly above the semiconductor substrate.
“Stack DRAM Product” means any memory comprising Stack DRAM, whether in die or
wafer form.
“[***]” means any obligation under the New Finance Agreement.
“Subsidiary” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, is
Controlled by such specified Person.
“Suspension” shall have the meaning set forth in Section 14.3 of this Agreement.
“Taiwan” shall have the meaning set forth in the preamble to this Agreement.
“Taiwan GAAP” means GAAP used in the ROC, as in effect from time to time,
consistently applied for all periods at issue.
“TDCC” means the Taiwan Depository & Clearing Corporation.
“Third Party” means any Person other than NTC, the Joinder Parties, Micron,
Inotera or any of their respective Subsidiaries.
“Transfer” shall have the meaning set forth in Section 9.1(a) of this Agreement.
“Transfer Notice” shall have the meaning set forth in Section 9.3(a) of this
Agreement.
“Transfer Period” shall have the meaning set forth in Section 9.3(d) of this
Agreement.
“Transferor” shall have the meaning set forth in Section 9.3(a) of this
Agreement.
“Trench Contract Process” means the 90nm and 70nm trench based DRAM process
technology previously transferred to Inotera under that certain Know How
Transfer Agreement dated November 13, 2002, among NTC, Inotera and Qimonda, as
amended.
“Trench DRAM” means a dynamic random access memory cell that functions employing
a capacitor arrayed predominantly below the surface of the semiconductor
substrate.
“Trench DRAM Products” means trench based dynamic random access memory products
manufactured by Inotera in accordance with the Trench Contract Process.

10

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



“TTLA” means that certain Third Amended and Restated Technology Transfer and
License Agreement dated as of the date hereof, by and between Micron and NTC.
“[***]” shall have the meaning set forth in Section 11.5(a) of this Agreement.
“U.S. GAAP” means GAAP used in the United States, as in effect from time to
time.
“Vice-Chairman” means the Vice-Chairman of the Board of Directors.
“Wafer Start” means the initiation of manufacturing services with respect to a
wafer.
“Wholly-Owned Subsidiary” of a Person means a Subsidiary, all of the shares of
stock or other ownership interests of which are owned, directly or indirectly
through one or more intermediaries, by such Person, other than a nominal number
of shares or a nominal amount of other ownership interests issued in order to
comply with requirements that such shares or interests be held by one or more
other Persons, including requirements for directors' qualifying shares or
interests, requirements to have or maintain two or more stockholders or equity
owners or other similar requirements.
Section 1.2    Certain Interpretive Matters.
(a)    Unless the context requires otherwise, (i) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (ii) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with Taiwan GAAP, (iii) words in the singular include the plural and
vice versa, (iv) the term “including” means “including without limitation,” and
(v) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof. Unless otherwise denoted, all references to “$” or dollar
amounts will be to lawful currency of the United States of America. All
references to “day” or “days” mean calendar days.
(b)    No provision of this Agreement will be interpreted in favor of, or
against, any JV Party by reason of the extent to which (i) such JV Party or its
counsel participated in the drafting thereof, or (ii) such provision is
inconsistent with any prior draft of this Agreement or such provision.

11

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



ARTICLE 2
INOTERA
Section 2.1    General Matters.
(a)    Name. Inotera is named (Inotera Memories, Inc. [Translation from
Chinese]) in Chinese and “Inotera Memories, Inc.” in English. The JV Parties and
the Joinder Parties acknowledge and agree to use best efforts to cause Inotera
to be continued as a company-limited-by-shares under the laws of the ROC.
(b)    Purpose. The JV Parties and the Joinder Parties shall use best efforts to
cause the purpose of Inotera to be, (i) during the term of the Micron Supply
Agreement, the manufacture and sale of certain Stack DRAM Products exclusively
for and to Micron, Micron's Subsidiaries, and NTC and, (ii) after the term of
the Micron Supply Agreement, the engagement in other lawful transactions not
inconsistent with the terms of any contract or agreement with Micron or any
Affiliate of Micron; and the entry of, or engagement in, any such lawful
transactions or activities in furtherance of the foregoing purposes.
(c)    Business Scope. Subject to amendment by the JV Parties from time to time
and any necessary approval from the relevant Governmental Entities, the JV
Parties and the Joinder Parties shall use best efforts to cause the registered
business scope of Inotera to be as set forth in its business license, other
incorporation documents and the Articles of Incorporation, all as mutually
agreed upon by MNL and NTC.
(d)    Principal Place of Business. The registered address and the principal
place of business of Inotera is Hwa-Ya Technology Park, Taoyuan, Taiwan, ROC.
The Board of Directors may change the registered address or the principal place
of business of Inotera to such other place as the Board of Directors may from
time to time determine. Inotera may maintain offices and places of business at
such other place or places within or outside of Taiwan as the Board of Directors
may deem to be advisable.
Section 2.2    Articles of Incorporation. In case of any conflict or
inconsistency between the provisions of the Articles of Incorporation and the
terms of this Agreement, the terms of this Agreement shall prevail as among the
JV Parties and the Joinder Parties to the extent permitted under the Applicable
Laws. To the extent permissible under the Applicable Laws, the JV Parties and
the Joinder Parties shall exercise all rights available to them to give effect
to the terms of this Agreement and to take such reasonable steps to amend the
Articles of Incorporation at the next Shareholders' Meeting to the extent
necessary to remove any such conflict or inconsistency.
Section 2.3    Maintenance of Inotera. The JV Parties and the Joinder Parties
shall use best efforts to cause the Board of Directors, or officers of Inotera,
to make or cause to be made, from time to time, filings and applications to the
relevant Governmental Entities in the ROC to amend any registration, license or
permit of Inotera as the Board of Directors reasonably

12

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



considers necessary or appropriate under the Applicable Laws so as to ensure (a)
the continuation of Inotera as a company-limited-by-shares under the laws of the
ROC and (b) compliance with the terms of this Agreement.
Section 2.4    Governmental Approvals. In the event that any JV Party or any
Joinder Party takes or desires to take any action contemplated by this Agreement
that could reasonably be expected to result in an event or transaction,
including the purchase by any JV Party or any Joinder Party of Shares pursuant
to Section 9.3, 12.3, 12.6 or 13.1, which event or transaction, as to each of
the foregoing, would require any JV Party or any Joinder Party to make a filing,
notification or any other required or requested submission under antitrust,
competition, foreign investment, company or fair trade law (any such event or
transaction, a “Filing Event” and any such filing, notification, or any such
other required or requested submission, a “Filing” and any such law, a
“Regulatory Law”), then:
(a)    the JV Party or Joinder Party taking such action, in addition to
complying with any other applicable notice provisions under this Agreement,
shall promptly notify the other JV Parties and Joinder Parties of such Filing
Event, which notification shall include an indication that Filings under the
Regulatory Law will be required;
(b)    notwithstanding any provision to the contrary in this Agreement, a Filing
Event may not occur or close until after any applicable waiting period
(including any extension thereof) under the Regulatory Law, as applicable to
such Filing Event, shall have expired or been terminated, and all approvals
under regulatory Filings in any jurisdiction that shall be necessary for such
Filing Event to occur or close shall have been obtained, and any applicable
deadline for the occurrence or closing of such Filing Event contained in this
Agreement shall be delayed, so long as all JV Parties and Joinder Parties are
proceeding diligently in accordance with this Section 2.4 to seek any such
expiration, termination or approval, and so long as there are no other
outstanding conditions preventing the occurrence or closing of the Filing Event;
(c)    the JV Parties and the Joinder Parties shall, and shall cause any of
their relevant Affiliates to:
(i)    as promptly as practicable, make their respective Filings under the
applicable Regulatory Law;
(ii)    promptly respond to any requests for additional information from the
applicable Governmental Entity;
(iii)    subject to applicable Regulatory Laws, use commercially reasonable
efforts to cooperate with each other in the preparation of, and coordinate, such
Filings (including the exchange of drafts between each party's outside counsel)
so as to reduce the length of any review periods;

13

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



(iv)    subject to applicable Regulatory Laws, cooperate and use their
respective commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under Regulatory
Law in connection with such Filing Event, including using commercially
reasonable efforts to provide information, obtain necessary exemptions, rulings,
consents, clearances, authorizations, approvals and waivers, and effect
necessary registrations and filings;
(v)    subject to applicable Regulatory Laws, use their commercially reasonable
efforts to (a) take actions that are necessary to prevent the applicable
Governmental Entity from filing an action with a court or Governmental Entity
that, if the Governmental Entity prevailed, would restrict, enjoin, prohibit or
otherwise prevent or materially delay the consummation of the Filing Event,
including an action by any such Governmental Entity seeking a requirement to (i)
sell, license or otherwise dispose of, or hold separate and agree to sell or
otherwise dispose of, assets, categories of assets or businesses of any JV
Party, Joinder Party, Micron, Inotera, or any of their respective Subsidiaries;
(ii) terminate existing relationships and contractual rights and obligations of
any JV Party, Joinder Party, Micron, Inotera or any of their respective
Subsidiaries; (iii) terminate any relevant joint venture or other arrangement;
or (iv) effectuate any other change or restructuring of any JV Party, Joinder
Party, Micron or Inotera (as to each of the foregoing, a “Divestiture Action”),
and (b) contest and resist any action, including any legislative, administrative
or judicial action, and to have vacated, lifted, reversed or overturned any
order that restricts, enjoins, prohibits or otherwise prevents or materially
delays the occurrence or closing of such Filing Event; and
(vi)    subject to applicable Regulatory Laws, prior to the making or submission
of any analysis, appearance, presentation, memorandum, brief, argument, opinion
or proposal by or on behalf of any JV Party or Joinder Party in connection with
proceedings under or relating to the applicable Regulatory Law, consult and
cooperate with each other, and consider in good faith the views of each other,
in connection with any such analyses, appearances, presentations, memoranda,
briefs, arguments, opinions and proposals, and provide each other with copies of
all material communications from and filings with, any Governmental Entities in
connection with any Filing Event.
(d)    Notwithstanding anything to the contrary in this Section 2.4, nothing in
this Section 2.4 shall require any JV Party, Joinder Party or their respective
Affiliates, or Inotera, to take any Divestiture Action; and
(e)    if the Filing Event is prevented from occurring or closing as a result of
any applicable Regulatory Laws, after exhausting all efforts required under this
Section 2.4 to obtain the necessary approval of any applicable Governmental
Entity, then the JV Parties and the Joinder Parties shall negotiate in good
faith to agree upon an alternative event or transaction that would be
permissible under applicable Regulatory Laws, and would approximate, as closely
as possible, the intent and contemplated effect of the original Filing Event.

14

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



ARTICLE 3
CAPITALIZATION; CONTRIBUTION OF CAPITAL
Section 3.1    Authorized Capital. In accordance with Section 6.5, the JV
Parties and the Joinder Parties shall use best efforts to cause the authorized
capital of Inotera to be amended from time to time, as may be necessary or
desirable to consummate the transactions contemplated herein and in the New
Finance Agreement in accordance with the Applicable Laws of the ROC.
Section 3.2    Capital Contributions. None of the JV Parties shall be obligated
to make any contribution of capital to Inotera, except to the extent any such JV
Party obligates itself to do so by signing a written agreement therefor.
Section 3.3    Unilateral Purchase of Shares. Except as otherwise provided
herein, [***] shall, and none of them shall permit their respective Subsidiaries
to, directly or indirectly acquire Shares or any other equity-linked securities
of Inotera from any Person other than Inotera, without the prior written consent
of [***]. [***] shall provide [***] with prompt written notice of any
acquisition, directly or indirectly, of Shares from a Third Party by any of
[***] or their respective Subsidiaries. Except as expressly contemplated by the
Master Agreement, the New Finance Agreement or a Joinder Agreement, [***] shall
use its best efforts to prevent Inotera from issuing Shares or any other
equity-linked security of Inotera, directly or indirectly, to [***] without the
prior written consent of [***]. If an [***] acquires Shares or any other
equity-linked security of Inotera, whether from Inotera or otherwise (except as
a result of a Permitted Transfer as contemplated by Section 9.2), [***] shall,
notwithstanding anything to the contrary in Sections 5.1(b) or (c), use their
respective commercially reasonable efforts to cause director seats on the Board
of Directors to be allocated between MNL and NTC, consistent with the principles
set forth in Sections 5.1(b) and (c). Notwithstanding the foregoing, the failure
of the JV Parties and the Joinder Parties to achieve the foregoing result after
using such commercially reasonable efforts shall not be a breach of this section
or create any liability for such failure.
ARTICLE 4
BANK LOANS
If the Board of Directors shall at any time determine that there is a need for
Inotera to obtain external financing, the JV Parties and the Joinder Parties
will assist Inotera to seek and obtain commercial loans or other financing
arrangements from banks and other financial institutions on competitive market
terms and otherwise as Inotera may reasonably require. None of the JV Parties or
the Joinder Parties (or any of their representatives) shall be obligated under
this Agreement or otherwise to provide any guarantee or security for any such
loans in favor of Inotera, unless specifically agreed in writing by such JV
Party or Joinder Party (or its duly authorized representative).

15

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



ARTICLE 5
MANAGEMENT OF INOTERA
Section 5.1    Board of Directors.
(a)    Power and Authority. The JV Parties and the Joinder Parties shall use
best efforts to cause the Board of Directors to be responsible for the overall
management of the business, affairs and operations of Inotera. The JV Parties
and the Joinder Parties shall use best efforts to cause the Board of Directors
to have all the rights and powers given to it under the Articles of
Incorporation and the Applicable Laws of the ROC, including without limitation,
the ROC Company Law.
(b)    Number of Directors.
(i)    The JV Parties and the Joinder Parties shall use best efforts to cause
the Articles of Incorporation to provide for Inotera to have a Board of
Directors consisting of twelve (12) directors. Subject to Sections 5.1(b)(ii)
and 5.1(b)(iii), the JV Parties and the Joinder Parties shall use best efforts
to cause the directors to be designated and elected as follows:
(A)    Subject to the following provisions of this Section 5.1(b)(i), (x) MNL
shall be entitled to designate five (5) Persons as its representative directors
on the Board of Directors; (y) NTC shall be entitled to designate five (5)
Persons as its representative directors on the Board of Directors; and (z) two
(2) directors shall be independent of the JV Parties as required under the
Applicable Laws of the ROC and applicable listing rules, one (1) of whom shall
be nominated by MNL, provided that such nominee is reasonably acceptable to NTC,
and one (1) of whom shall be nominated by NTC, provided that such nominee is
reasonably acceptable to MNL.
(B)    If the JV Parties and the Joinder Parties [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of Directors; (y) [***] shall be entitled to designate [***] Persons as its
representative directors on the Board of Directors; and (z) [***] directors
shall be independent of the JV Parties as required under the Applicable Laws of
the ROC and applicable listing rules, [***] of whom shall be nominated by [***],
provided that such nominee is reasonably acceptable to [***], and [***] of whom
shall be nominated by [***], provided that such nominee is reasonably acceptable
to [***].
(C)    If the JV Parties and the Joinder Parties [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of Directors; (y) [***] shall be entitled to designate [***] Persons as its
representative directors on the Board of Directors; and (z) [***] directors
shall be independent of the JV Parties as required under the Applicable Laws of
the ROC and applicable listing rules, [***] of whom shall be

16

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



nominated by [***], provided that such nominee is reasonably acceptable to
[***], and [***] of whom shall be nominated by [***], provided that such nominee
is reasonably acceptable to [***].
(D)    If the JV Parties and the Joinder Parties [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of Directors; (y) [***] shall be entitled to designate [***] Persons as its
representative directors on the Board of Directors; and (z) [***] directors
shall be independent of the JV Parties as required under the Applicable Laws of
the ROC and applicable listing rules, [***] of whom shall be nominated by [***],
provided that such nominee is reasonably acceptable to [***], and [***] of whom
shall be nominated by [***], provided that such nominee is reasonably acceptable
to [***].
(E)    If the JV Parties and the Joinder Parties [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of Directors; (y) [***] shall be entitled to designate [***] Persons as its
representative directors on the Board of Directors; and (z) [***] directors
shall be independent of the JV Parties as required under the Applicable Laws of
the ROC and applicable listing rules, [***] of whom shall be nominated by [***],
provided that such nominee is reasonably acceptable to [***], and [***] of whom
shall be nominated by [***], provided that such nominee is reasonably acceptable
to [***].
(F)    If the JV Parties and the Joinder Parties [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of Directors; (y) [***] shall be entitled to designate [***] Persons as its
representative directors on the Board of Directors; and (z) [***] directors
shall be independent of the JV Parties as required under the Applicable Laws of
the ROC and applicable listing rules, [***] of whom shall be nominated by [***],
provided that such nominee is reasonably acceptable to [***], and [***] of whom
shall be nominated by [***], provided that such nominee is reasonably acceptable
to [***].
(G)    If the JV Parties and the Joinder Parties [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of Directors; (y) [***] shall be entitled to designate [***]Persons as its
representative directors on the Board of Directors; and (z) [***] directors
shall be independent of the JV Parties as required under the Applicable Laws of
the ROC and applicable listing rules, [***] of whom shall be nominated by [***],
provided that such nominee is reasonably acceptable to [***], and [***] of whom
shall be nominated by [***], provided that such nominee is reasonably acceptable
to [***].
(H)    If the JV Parties and the Joinder Parties [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of

17

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



Directors; and (y) [***] shall be entitled to designate [***] Person as its
representative director on the Board of Directors.
(I)    If the JV Parties and the Joinder Parties [***], (x) [***] shall be
entitled to designate [***] Person as its representative director on the Board
of Directors; and (y) [***] shall be entitled to designate [***] Person as its
representative director on the Board of Directors.
(ii)    Notwithstanding Section 5.1(b)(i), if, pursuant to Applicable Law of the
ROC and applicable listing rules, Inotera is required to have at least three (3)
directors that are independent of the JV Parties, the JV Parties and the Joinder
Parties shall use best efforts to cause the Articles of Incorporation to provide
for Inotera to have a Board of Directors consisting of thirteen (13) directors,
three (3) of which shall be independent directors. The JV Parties and the
Joinder Parties shall use best efforts to cause twelve (12) of such directors to
be designated and elected pursuant to Section 5.1(b)(i) and the third
independent director to be nominated jointly by NTC and MNL; provided, however,
that if NTC and MNL are unable to agree to the nomination of the third
independent director, then such independent director shall be nominated by MNL,
provided that such nominee is reasonably acceptable to NTC.
(iii)    Notwithstanding Sections 5.1(b)(i) and 5.1(b)(ii), from and after
January 1, 2016, provided, however, that the Board Switch Time shall be an
earlier date (which date shall not be earlier than the earlier of [***] or the
date of [***]) as specified by MNL in a written notice to NTC if not [***] (it
being understood and agreed that if it would be [***], NTC and the Joinder
Parties shall use their reasonable efforts to [***]) (the “Board Switch Time”),
the JV Parties and the Joinder Parties shall use best efforts to cause the
directors to be designated and elected as follows:
(A)    Subject to the following provisions of this Section 5.1(b)(iii), (x) MNL
shall be entitled to designate five (5) Persons as its representative directors
on the Board of Directors; (y) NTC shall be entitled to designate four (4)
Persons as its representative directors on the Board of Directors; and (z) three
(3) directors shall be independent of the JV Parties as required under the
Applicable Laws of the ROC and applicable listing rules, one (1) of whom shall
be nominated by MNL, provided that such nominee is reasonably acceptable to NTC,
one (1) of whom shall be nominated by NTC, provided that such nominee is
reasonably acceptable to MNL, and the third of whom shall be nominated jointly
by MNL and NTC; provided, however, that if MNL and NTC are unable to agree to
the nomination of such third independent director, then such third independent
director shall be nominated by NTC, provided that such nominee is reasonably
acceptable to MNL.
(B)    If the JV Parties and the Joinder Parties [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of Directors; (y) [***] shall be entitled to designate [***] Persons as its
representative directors on the Board of Directors; and (z) [***] directors
shall be independent of the JV Parties as required

18

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



under the Applicable Laws of the ROC and applicable listing rules, [***] of whom
shall be nominated by [***], provided that such nominee is reasonably acceptable
to [***], [***] of whom shall be nominated by [***], provided that such nominee
is reasonably acceptable to [***], and [***] of whom shall be nominated [***];
provided, however, that if [***] to the nomination of [***] independent
director, then [***] independent director shall be nominated by [***], provided
that such nominee is reasonably acceptable to [***].
(C)    If the JV Parties and the Joinder Parties are [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of Directors; (y) [***] shall be entitled to designate [***] Persons as its
representative directors on the Board of Directors; and (z) [***] directors
shall be independent of the JV Parties as required under the Applicable Laws of
the ROC and applicable listing rules, [***] of whom shall be nominated by [***],
provided that such nominee is reasonably acceptable to [***], [***] of whom
shall be nominated by [***], provided that such nominee is reasonably acceptable
to [***], and [***] of whom shall be nominated [***]; provided, however, that if
[***] to the nomination of [***] independent director, then [***] independent
director shall be nominated by [***], provided that such nominee is reasonably
acceptable to [***].
(D)    If the JV Parties and the Joinder Parties are [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of Directors; (y) [***] shall be entitled to designate [***] Persons as its
representative directors on the Board of Directors; and (z) [***] directors
shall be independent of the JV Parties as required under the Applicable Laws of
the ROC and applicable listing rules, [***] of whom shall be nominated by [***],
provided that such nominee is reasonably acceptable to [***], [***] of whom
shall be nominated by [***], provided that such nominee is reasonably acceptable
to [***], and [***] of whom shall be nominated [***]; provided, however, that if
[***] to the nomination of [***] independent director, then [***] independent
director shall be nominated by [***], provided that such nominee is reasonably
acceptable to [***].
(E)    If the JV Parties and the Joinder Parties are [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of Directors; (y) [***] shall be entitled to designate [***] Persons as its
representative directors on the Board of Directors; and (z) [***] directors
shall be independent of the JV Parties as required under the Applicable Laws of
the ROC and applicable listing rules, [***] of whom shall be nominated by [***],
provided that such nominee is reasonably acceptable to [***], [***] of whom
shall be nominated by [***], provided that such nominee is reasonably acceptable
to [***], and [***] of whom shall be nominated [***]; provided, however, that if
[***] to the nomination of [***] independent director, [***] independent
director shall be nominated by [***], provided that such nominee is reasonably
acceptable to [***].
(F)    If the JV Parties and the Joinder Parties are [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of Directors; (y) [***] shall be entitled to designate [***] Person as its
representative director on

19

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



the Board of Directors; and (z) [***] directors shall be independent of the JV
Parties as required under the Applicable Laws of the ROC and applicable listing
rules, [***] of whom shall be nominated by [***], provided that such nominee is
reasonably acceptable to [***], [***] of whom shall be nominated by [***],
provided that such nominee is reasonably acceptable to [***], and [***] of whom
shall be nominated [***]; provided, however, that if [***] to the nomination of
[***] independent director, [***] independent director shall be nominated by
[***], provided that such nominee is reasonably acceptable to [***].
(G)    If the JV Parties and the Joinder Parties are [***], (x) [***] shall be
entitled to designate [***] Persons as its representative directors on the Board
of Directors; and (y) [***] shall be entitled to designate [***] Person as its
representative director on the Board of Directors.
(H)    If the JV Parties and the Joinder Parties are [***], (x) [***] shall be
entitled to designate [***] Person as its representative director on the Board
of Directors; and (y) [***] shall be entitled to designate [***] Person as its
representative director on the Board of Directors.
(c)    Agreement to Vote.
(i)    The JV Parties and the Joinder Parties agree to vote, in any
Shareholders' Meeting where directors are elected, in a coordinated manner, to
elect all of the Persons nominated or designated in accordance with Section
5.1(b) above.
(ii)    If for any reason the JV Parties and the Joinder Parties shall be unable
to elect the number of Persons specified in Section 5.1(b)(i), 5.1(b)(ii) or
5.1(b)(iii), as applicable, to serve on the Board of Directors pursuant to
Section 5.1(b), the JV Parties and the Joinder Parties shall vote, in a
coordinated manner, to elect as many of such Persons as possible, consistent
with the principles set forth in Section 5.1.
(d)    Removal and Replacement. Any of the representatives serving on the Board
of Directors may be removed or replaced for any reason by the Person that
designated him or her. If any such representative serving on the Board of
Directors is so removed or replaced or otherwise ceases to serve as a
representative on the Board of Directors, the Person that designated such
representative shall be entitled to designate another Person to fill such
vacancy, and the JV Parties and the Joinder Parties shall use best efforts to
have such replacement representative serve on the Board of Directors; provided,
that the designee to replace a director that is independent from the JV Parties
must be reasonably acceptable to MNL or NTC, as applicable, in the same manner
as set forth in Section 5.1(b)(i), Section 5.1(b)(ii) and Section 5.1(b)(iii),
as applicable.
(e)    Compensation. The directors, except for the independent directors, if
any, shall not receive any compensation for serving as such, although the Board
of Directors may

20

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



authorize the reimbursement of expenses reasonably incurred in connection with
the performance of their duties.
(f)    Meetings of the Board of Directors; Notice. The JV Parties and the
Joinder Parties shall use best efforts to cause or effect the following:
(i)    The Board of Directors shall meet from time to time but at least once per
Fiscal Quarter in Taiwan (or such other place as the Board of Directors may
decide) by not less than fourteen (14) days notice in writing. Emergency
meetings of the Board of Directors may be convened from time to time by the
Chairman, or the Vice-Chairman pursuant to Section 5.2(c), by not less than two
(2) Business Days notice in writing.
(ii)    A notice of a meeting of the Board of Directors shall contain the time,
date, location and agenda for such meeting. The presence of any director at a
meeting (including attendance by means of video conference) shall constitute a
waiver of notice of the meeting with respect to such director.
(iii)    The Board of Directors shall cause written minutes to be prepared of
all actions, determinations and resolutions taken by the Board of Directors and
a copy thereof sent to each director and supervisor of Inotera within twenty
(20) days of each meeting.
(g)    Proxy and Video Conference. The JV Parties and the Joinder Parties shall
use best efforts to cause Inotera to allow that: (i) in any case where a
director cannot attend a meeting of the Board of Directors, such director may
appoint another director as his or her proxy in accordance with the ROC Company
Law; (ii) all or any of the directors may participate in a meeting of the Board
of Directors by means of a video conference which allows all persons
participating in the meeting to see and hear each other; and (iii) a director so
participating shall be deemed to be present in person at the meeting and shall
be entitled to vote or be counted in a quorum accordingly.
(h)    Quorum. The JV Parties and the Joinder Parties shall use best efforts to
cause the presence of [***] of the directors in office, in each case in person,
by proxy or by video conference, to be necessary and sufficient to constitute a
quorum for the purpose of taking action by the directors at any meeting of the
Board of Directors. No action taken by the Board of Directors at any meeting
shall be valid unless the requisite quorum is present.
(i)    Voting. Unless a higher majority of votes is specifically required under
the ROC Company Law or the Articles of Incorporation, the JV Parties and the
Joinder Parties shall use best efforts to cause all actions, determinations or
resolutions of the Board of Directors to require the affirmative vote of a
two-thirds (2/3) majority of the directors present at any meeting of the Board
of Directors at which a quorum is present.
(j)    Matters Requiring the Approval of the Board of Directors. The JV Parties
and the Joinder Parties shall use best efforts to cause each of the following
actions to require the

21

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



approval of the Board of Directors by resolution adopted in accordance with
Section 5.1(i) above (which approval may be obtained through the adoption of a
Business Plan by the Board of Directors in accordance with Section 7.5,
provided, that the relevant Business Plan sets forth such action in reasonable
detail):
(i)    appointing or removing the Chairman and, once the position has been
created, the Vice-Chairman of the Board of Directors and appointing or removing
the President, the CFO, or any Vice Presidents of Inotera;
(ii)    approving or amending any Business Plan, including the Budget, any
quarterly budgets, the production plan, the profit and loss plan, the capital
investment plan and the financial plan;
(iii)    issuing new Shares within the authorized capital of Inotera or issuing
equity-linked securities (except to the extent contemplated by the New Finance
Agreement or a Joinder Agreement);
(iv)    determining long-term policies of Inotera, including substantial change
in the organizational structure and business operation of Inotera;
(v)    determining employment terms, including compensation packages of the
President, the CFO, any Vice President, and any assistant Vice Presidents of
Inotera;
(vi)    establishing Subsidiaries, opening and closing branch offices, acquiring
or selling all or part of the assets of another entity or business, establishing
new business sites and closing of existing ones;
(vii)    setting the limits of authorities of various employment positions and
approving the internal chart of authorities;
(viii)    making capital expenditures (or a group of related capital
expenditures) in an amount equal to or greater than NT$70,000,000 individually
or NT$350,000,000 in the aggregate in any one Fiscal Quarter;
(ix)    borrowing or lending to, or guaranteeing the obligations of, any Third
Party;
(x)    pledging or hypothecating, or creating any encumbrance or other security
interest in, Inotera's assets;
(xi)    issuing any debt securities of Inotera;
(xii)    entering into an agreement for the purchase, transfer, sale or any
other disposal of assets valued at an amount greater than NT$70,000,000 other
than transfers, sales or dispositions of assets in the ordinary course of
business of Inotera;

22

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



(xiii)    entering into, amending or terminating any material agreement relating
to intellectual property rights or know how;
(xiv)    entering into, amending or terminating any agreement or other
arrangement with, or for the benefit of, any director of Inotera;
(xv)    establishing, modifying or eliminating any significant accounting or tax
policy, procedure or principle;
(xvi)    creating new product lines or discontinuing existing product lines;
(xvii)    commencing any litigation as plaintiff or settling any litigation
matters;
(xviii)    preparing and submitting proposals for surplus earning distributions
and loss offset to the shareholders of Inotera for approval;
(xix)    submitting any matters to the shareholders of Inotera for consideration
or approval as may be required by Applicable Law;
(xx)    entering into, modifying, extending or terminating any one-time service
or purchase of goods agreement in the amount of more than NT$70,000,000 or any
long-term service or purchase agreement for goods between Inotera and a
shareholder holding more than 10% of the issued share capital of Inotera, or an
Affiliate of such shareholder;
(xxi)    redeeming or repurchasing Shares;
(xxii)    voluntary submission by Inotera to receivership, reorganization,
bankruptcy or any similar status; and
(xxiii)    deciding other important matters related to Inotera that arise other
than in the ordinary course of business.
Section 5.2    Chairman and Vice-Chairman.
(a)    Chairman. The JV Parties and the Joinder Parties shall use best efforts
to cause the Chairman to be a director designated by NTC, subject to the consent
of MNL, which consent shall not be unreasonably withheld. The JV Parties and the
Joinder Parties shall use best efforts to cause the Chairman to have such duties
and responsibilities as may be assigned to him or her by the Board of Directors.
The JV Parties and the Joinder Parties shall use best efforts to cause the
Chairman to not have a second or casting vote.
(b)    Vice-Chairman. The JV Parties and the Joinder Parties shall use best
efforts to cause the Vice-Chairman to be a director designated by MNL (or, at
MNL's direction, Numonyx B.V.), subject to the consent of NTC, which consent
shall not be unreasonably

23

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



withheld. The JV Parties and the Joinder Parties shall use best efforts to cause
the Vice-Chairman to not have a second or casting vote.
(c)    Convening of the Board of Directors Meeting. The JV Parties and the
Joinder Parties shall use best efforts to cause meetings of the Board of
Directors to be convened by the Chairman; provided, that NTC and the Joinder
Parties shall use their best efforts to cause the Chairman to convene a meeting
of the Board of Directors upon the request, at any time, of any MNL Director. If
the Chairman does not, within one week (or within three (3) days for convening
an emergency meeting of the Board of Directors), comply with such director's
request, the JV Parties and the Joinder Parties shall use best efforts to cause
the Vice-Chairman to have the right to convene the meeting of the Board of
Directors as requested by such director. The JV Parties and the Joinder Parties
shall use best efforts to cause each director of Inotera to have the right to
request the Chairman to convene a meeting of the Board of Directors indicating
the proposed agenda.
Section 5.3    Supervisors.
(a)    Number of Supervisors. The JV Parties and the Joinder Parties shall use
best efforts to cause the Articles of Incorporation to provide for Inotera to
have four (4) supervisors. The JV Parties and the Joinder Parties agree to vote,
in any Shareholders' Meeting where supervisors are elected, in a coordinated
manner, to elect as supervisors two (2) natural persons recommended by MNL and
two (2) Persons designated by NCPC.
(b)    Agreement to Vote. The JV Parties and the Joinder Parties agree to vote,
in any Shareholders' Meeting where supervisors are elected, in a coordinated
manner, to elect all of the Persons recommended by MNL and designated by NCPC in
accordance with Section 5.3(a) above.
(c)    Removal and Replacement. The JV Parties and the Joinder Parties shall use
best efforts to provide that any of the supervisors may be removed or replaced
for any reason by the Person that recommended or designated him or her. If any
supervisor designated by NCPC is so removed or replaced or otherwise ceases to
serve as a supervisor, the JV Parties and the Joinder Parties shall use best
efforts to cause NCPC to designate another Person to fill such vacancy. If for
any reason any supervisor recommended by MNL ceases to serve as a supervisor,
the JV Parties and the Joinder Parties shall use best efforts to fill such
vacancy by another natural Person recommended by MNL in the next Shareholders'
Meeting.
(d)    Compensation. The JV Parties and the Joinder Parties shall use best
efforts to cause the supervisors, except for the independent supervisors, if
any, to not receive any compensation for serving as such, although the Board of
Directors may authorize the reimbursement of expenses reasonably incurred in
connection with the performance of their duties.

24

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



(e)    Restriction on Employment. The JV Parties and the Joinder Parties shall
use best efforts to cause the supervisors to not be concurrently employed by
Inotera in any other capacity.
Section 5.4    President and Chief Financial Officer.
(a)    President. The JV Parties and the Joinder Parties shall use best efforts
to cause the Articles of Incorporation to provide for Inotera to have a
president (the “President”), who shall report to the Board of Directors and
serve at its pleasure. The President shall have such daily operation and
management responsibilities of Inotera as may be assigned or delegated by the
Board of Directors from time to time. The JV Parties and the Joinder Parties
shall use best efforts to cause the President to be the person nominated by
[***], subject to the consent of [***], which consent shall not be unreasonably
withheld.
(b)    Chief Financial Officer. The JV Parties and the Joinder Parties shall use
best efforts to cause the Articles of Incorporation to provide for Inotera to
have a chief financial officer (the “CFO”), who shall report to the Board of
Directors and serve at its pleasure. The CFO shall have such daily operation and
management responsibilities of Inotera as may be assigned or delegated by the
Board of Directors from time to time. The JV Parties and the Joinder Parties
shall use best efforts to cause the CFO to be the person nominated by [***],
subject to the consent of [***], which consent shall not be unreasonably
withheld.
(c)    Termination and Vacancy. The JV Parties and the Joinder Parties shall use
best efforts to cause the Board of Directors to have the exclusive right to
terminate the services of the President and the CFO with or without cause. In
the event of any such termination or in the event of any vacancy as a result of
death, resignation, retirement or any other reason (other than pursuant to
Section 5.5(b)(ii)), the JV Parties and the Joinder Parties shall use best
efforts to cause the JV Party then having the right to nominate the President or
the CFO, as the case may be, to be entitled to nominate another person, subject
to the same consent requirement set forth in Sections 5.4(a) or (b) above, as
the case may be, to fill such vacancy for appointment by the Board of Directors.
(d)    Authority. With respect to the execution of the daily operation and
management of Inotera, the JV Parties and the Joinder Parties shall use best
efforts to cause the President to have the authority to, among other things:
(i)    propose the annual budget and business plan of Inotera;
(ii)    approve capital expenditures of Inotera of NT$70,000,000 or less in a
single event, or an aggregate of NT$350,000,000 or less in any Fiscal Quarter;
(iii)    approve borrowing and lending of Inotera and dispositions of assets of
Inotera, in each case less than NT$70,000,000; and

25

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



(iv)    execute annual budgets of Inotera approved by the Board of Directors.
Section 5.5    Other Officers. The JV Parties and the Joinder Parties shall use
best efforts to allow the President to appoint, subject to the approval of the
Board of Directors, and be assisted by such other officers of Inotera as the
President may consider necessary or desirable from time to time. Such other
officers shall perform such duties and have such powers specifically delegated
to them by the Board of Directors from time to time. The JV Parties and the
Joinder Parties shall use best efforts to cause the Board of Directors to
determine, from time to time, the compensation, including any incentive
compensation, for which such officers may be offered. The JV Parties and the
Joinder Parties shall use best efforts to allow the Board of Directors to, from
time to time, also appoint, and assign titles to, other officers of Inotera, and
delegate to such officers such authorities and duties as the Board of Directors
may deem advisable.
ARTICLE 6
SHAREHOLDERS' MEETINGS
Section 6.1    Annual Meeting. The JV Parties and the Joinder Parties shall use
best efforts to cause the annual meetings of the shareholders of Inotera to be
convened at least once annually by not less than thirty (30) days prior notice
in writing accompanied by an agenda specifying the business to be transacted.
Section 6.2    Special Meeting. The JV Parties and the Joinder Parties shall use
best efforts to cause special meetings of the shareholders of Inotera to be held
from time to time and to be convened by the Board of Directors by not less than
fifteen (15) days prior notice in writing accompanied by an agenda specifying
the business to be transacted. (Any annual meetings of the shareholders and any
special meetings of the shareholders shall individually be referred to as a
“Shareholders' Meeting” and collectively be referred to as “Shareholders'
Meetings”.)
Section 6.3    Quorum. Unless a higher quorum is required under the Applicable
Laws, the JV Parties and the Joinder Parties shall use best efforts to cause the
presence of the shareholders of Inotera representing a majority of the issued
and outstanding Shares to be necessary and sufficient to constitute a quorum for
the purpose of taking action at any Shareholders' Meeting. The JV Parties and
the Joinder Parties shall use best efforts to provide that no action taken at a
Shareholders' Meeting shall be valid unless the requisite quorum is present.
Section 6.4    Voting. The JV Parties and the Joinder Parties shall use best
efforts to cause each Share to entitle its holder to one vote. Unless a higher
vote is required under the Applicable Laws, the JV Parties and the Joinder
Parties shall use best efforts to cause all actions, determinations or
resolutions of the shareholders at any Shareholders' Meeting of Inotera to
require the affirmative vote of (a) a majority of the votes represented in
person or by proxy at the

26

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



Shareholders' Meeting at which a quorum is present until the earlier of the date
on which (i) the [***] is greater than [***] and (ii) any [***] have been
satisfied, and (b) thereafter, [***] or more of the votes represented in person
or by proxy at the Shareholders' Meeting at which a quorum is present.
Section 6.5    Matters Requiring the Approval of the Shareholders. The JV
Parties and the Joinder Parties shall use best efforts to cause each of the
following actions to require the approval of the shareholders of Inotera by
resolution adopted in accordance with Section 6.4 above:
(a)    amending, restating or revoking the Articles of Incorporation;
(b)    electing or removing the directors or the supervisors;
(c)    determining the compensation of any director or supervisor;
(d)    approving the balance sheet and other financial statements received from
the Board of Directors;
(e)    appointing and removing the auditors of Inotera;
(f)    approval of surplus earning distribution or loss offset proposals;
(g)    any merger, consolidation or other business combination to which Inotera
is a party, or any other transaction to which Inotera is a party (other than
where Inotera is merged or combined with or consolidated into a Wholly-Owned
Subsidiary of Inotera), resulting in (i) a change of control of Inotera, other
than a change of control that may occur pursuant to Section 9.3, 12.3, 12.6 or
13.1 or (ii) the sale of all or substantially all assets of Inotera;
(h)    liquidation or dissolution of Inotera; and
(i)    other actions reserved to the determination of the shareholders of
Inotera by the ROC Company Law.
ARTICLE 7
OPERATIONS
Section 7.1    Manufacturing Facility; Fab Equipment.
(a)    Fab Equipment. Subject to the mutual agreement of MNL and NTC, Inotera
may purchase, at fair market value, Micron's or NTC's idle equipment that is
suitable for use in connection with the manufacturing of Stack DRAM Products.

27

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



(b)    Upgrade and Enhancements. The JV Parties and the Joinder Parties shall
use best efforts to cause Inotera to bear all costs and expenses for any
upgrade, enhancement, automation and addition of new process equipment.
Section 7.2    Manufacturing Plan. The JV Parties and the Joinder Parties shall
use best efforts to cause Inotera to prepare an annual manufacturing plan (the
“Manufacturing Plan”) under the direction of the President, with input from the
customers of Inotera (or such other persons or committees charged with such
responsibility from time to time by the JV Parties). The Manufacturing Plan
shall be updated by Inotera in accordance with the procedures set forth in the
Micron Supply Agreement and taking into consideration the NTC Supply Agreement.
The Manufacturing Plan shall address various manufacturing issues, including
without limitation, the DRAM Products to be manufactured, priority of Wafer
Starts and weekly output.
Section 7.3    Certain Related Party Matters. No transaction, contract or
agreement, or amendment or modification of the terms or conditions of any
contract or agreement (including, without limitation, the NTC Supply Agreement),
between any of NTC, the Joinder Parties, or any of their respective Affiliates,
on the one hand, and Inotera, on the other hand (each, a “NTC Agreement”), shall
be made without prior written notice to and the prior written consent of MNL,
which consent shall not be unreasonably withheld.
Section 7.4    Marketing and Sales. With respect to DRAM Products purchased from
Inotera, each of Micron and MSA, on the one hand, and NTC, on the other hand,
shall be free to compete against each other, anywhere in the world and with any
customers, using its own marketing and sales channels and personnel. The JV
Parties and the Joinder Parties agree that appropriate safeguards shall be put
in place by each JV Party and each Joinder Party, and the JV Parties and the
Joinder Parties shall use best efforts to cause Inotera to put in place such
safeguards, to ensure compliance with all applicable competition or anti-trust
laws.
Section 7.5    Business Plans and Budgets.
(a)    At least [***] prior to the beginning of each [***], the JV Parties and
the Joinder Parties shall use best efforts to cause the President, with input
from such relevant Persons or committees charged by the JV Parties and the
Joinder Parties with responsibility for such matters from time to time, to
prepare and submit to the Board of Directors for approval, a [***] business plan
(the “Business Plan”) at least [***] prior to the beginning of the next [***].
(b)    The Business Plan shall include an annual budget for each of the [***]
covered by such Business Plan (the “Budget”), which shall cover (i) [***] to be
made during the period covered by the Budget, (ii) [***] expected to be [***],
(iii) [***] of [***], (iv) [***] needs of [***], (v) [***], and (vi) such other
business activities as shall be necessary and appropriate.

28

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



(c)    The JV Parties and the Joinder Parties shall use best efforts to cause
the Business Plan, including the Budget, to not be amended, updated, modified or
superseded without the approval of the Board of Directors.
ARTICLE 8
EMPLOYEE MATTERS
Section 8.1    Employees.
(a)    Employees of Inotera. The JV Parties and the Joinder Parties shall use
best efforts to cause Inotera to employ its own personnel, including
administrative staff, operators, technicians and engineers, and, except with
respect to employees assigned to Inotera pursuant to the Micron Assigned
Employee Agreement, to be their exclusive employer.
(b)    Hiring. The JV Parties and the Joinder Parties shall use best efforts to
cause the number, position and compensation of the employees of Inotera to be as
determined by the President, consistent with the Business Plan and other
employee policies, program and benefits approved by the Board of Directors or as
otherwise expressly authorized by the Board of Directors.
(c)    Employee Policies. The JV Parties and the Joinder Parties shall use best
efforts to cause, subject to the approval of the Board of Directors, Inotera to
put in place and implement such employee policies, programs and benefits as
determined by the President or as may otherwise be required by Applicable Laws.
Section 8.2    Micron Assigned Employees Agreement. Certain employees of Micron
may be assigned or transferred to work at or with Inotera. In connection
therewith, Micron and Inotera have entered into the Micron Assigned Employee
Agreement.
Section 8.3    Employment and Service-Related Forms. The JV Parties and the
Joinder Parties shall use best efforts to cause Inotera to have policies
applicable to, and ensure that all of its officers, employees and third-party
independent contractors, third-party consultants, and other third-party service
providers enter into appropriate agreements with respect to, (a) protection of
confidential information of Inotera, (b) compliance with Applicable Laws, (c)
other matters related to the delivery of services to, or employment of such
Person by, Inotera, (d) intellectual property creation and assignment documents,
including invention disclosures, pursuant to which ownership to any intellectual
property created in the course of employment with (or service to) Inotera shall
be transferred and assigned to Inotera or its designee, as appropriate.
Section 8.4    Restrictions on [***] Employees.
(a)    Micron Restrictions. During the Employee Restriction Period, MNL, Numonyx
B.V. and MTAP shall not, and shall cause Micron and its Affiliates not to,
without the

29

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



prior written consent of NTC, (i) directly or indirectly [***] or make
arrangements to [***] any persons engaged or involved in [***] (collectively,
“Prohibited Employees”) that is [***], employed by NTC, Inotera or their
respective Subsidiaries, or (ii) directly or indirectly [***], or make
arrangements to [***], any person [***] (“Restricted Employees”) that is [***],
employed by NTC, Inotera or their respective Subsidiaries. Notwithstanding the
foregoing, the restrictions in this Section 8.4(a) against [***] Prohibited
Employees and Restricted Employees shall not (x) apply with respect to the [***]
of any person whose employment was terminated by, or who has received a notice
of termination or lay-off from, NTC, Inotera or their respective Subsidiaries,
or (y) be binding on an Affiliate of Micron that is not a [***] and that is not
[***], provided that such Affiliate of Micron does not do so with information or
assistance provided by Micron, a Subsidiary of Micron or any of their respective
officers, directors, employees or agents and such [***] will not [***].
(b)    NTC Restrictions. During the Employee Restriction Period, NTC and the
Joinder Parties shall not, and shall cause their Affiliates not to, without the
prior written consent of MNL and Micron, (i) directly or indirectly [***], or
make arrangements to [***], any Prohibited Employee that is [***] employed by
Micron, Inotera or their respective Subsidiaries, or (ii) directly or indirectly
[***], or make arrangements to [***], any Restricted Employee that is [***],
employed by Micron, Inotera or their respective Subsidiaries. Notwithstanding
the foregoing, the restrictions against [***] a Prohibited Employee or a
Restricted Employee shall not apply to an Affiliate of NTC that is not [***] and
that is not [***], provided that such Joinder Party or Affiliate of NTC does not
do so with information or assistance provided by NTC, a Joinder Party, a
Subsidiary of NTC or a Joinder Party, or any of their respective officers,
directors, employees or agents and such [***] will not [***].
ARTICLE 9
TRANSFER RESTRICTIONS
Section 9.1    Restrictions on Transfer.
(a)    Transfer Prohibitions.
(i)    In no event shall any of NTC or the Joinder Parties sell, exchange,
transfer, dispose of, encumber, pledge, mortgage or hypothecate (each a
“Transfer”), whether directly or indirectly, any part of the Shares owned by it
to any Person if immediately after such Transfer the aggregate Equity Interest
of NTC and the Joinder Parties would be below [***] percent ([***]%). Except in
connection with [***], in no event shall MNL, Numonyx B.V. or MTAP Transfer,
whether directly or indirectly, any part of the Shares owned by it to any Person
if immediately after such Transfer the aggregate Equity Interest of MNL, Numonyx
B.V. and MTAP would be below [***] percent ([***]%).
(ii)    The JV Parties and the Joinder Parties agree that:

30

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



(A)    except in connection with [***], none of MNL, Numonyx B.V. and MTAP shall
Transfer any part of the Shares to [***] without the prior written consent of
NTC; and
(B)    none of NTC or the Joinder Parties shall Transfer any part of the Shares
to [***] without the prior written consent of MNL;
provided, however, the provisions of this Section 9.1(a)(ii) shall not apply to
any Transfer of Shares conducted on, and through the normal, in-market public
trading procedures of, the Taiwan Stock Exchange or any other stock exchange
upon which the Shares are listed, in each case other than Transfers conducted
through after-hours trading on such exchanges.
(b)    Change of Control Event. Neither (i) a Transfer of shares or securities
issued by a JV Party or a Joinder Party nor (ii) a change of control with
respect to a JV Party or a Joinder Party shall constitute a Transfer prohibited
under this Section 9.1.
(c)    Transferee to be Bound. Notwithstanding consent being given by JV Parties
or Joinder Parties to other JV Parties or Joinder Parties for the Transfer of
any part of the Shares, the transferring JV Parties or Joinder Parties, as
applicable, shall cause and procure the proposed transferee to agree in writing
to perform and be bound by all duties and obligations of the transferring JV
Parties or Joinder Parties, as applicable, including the Transfer restrictions
under Section 9.1 of this Agreement, except (i) where the Transfer is conducted
on, and through the normal, in-market public trading procedures of, the Taiwan
Stock Exchange or any other stock exchange upon which the Shares are listed, in
each case other than Transfers conducted through after-hours trading on such
exchanges, or (ii) where such Transfer is in connection with [***].
Section 9.2    Permitted Transfers. Notwithstanding Section 9.1, any JV Party
and any Joinder Party may Transfer all (but not less than all) of its shares in
Inotera to Micron or to a Wholly-Owned Subsidiary of Micron or to NTC or a
Wholly-Owned Subsidiary of NTC or a Joinder Party (a “Permitted Transfer”);
provided, that:
(a)    such transferee shall agree in writing to perform and be bound by all
duties and obligations of the transferring JV Party or Joinder Party, as
applicable, including the obligations set forth in this Agreement and any Joint
Venture Documents to which the transferring JV Party or Joinder Party is a
party;
(b)    the transferring JV Party or Joinder Party, as applicable, shall not be
released from its duties and obligations under this Agreement or any other Joint
Venture Documents and shall remain fully liable for the performance thereof by
such transferee;
(c)    such transferee, if not Micron, NTC or a Joinder Party shall remain a
Wholly-Owned Subsidiary of Micron, NTC or a Joinder Party during the period of
time such transferee owns Shares and, if it does not continue as such, that
transferee shall transfer all of the Shares it

31

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



owns to Micron, NTC or a Joinder Party or to another Wholly-Owned Subsidiary of
Micron, NTC or a Joinder Party prior to ceasing to be a Wholly-Owned Subsidiary
of Micron, NTC or a Joinder Party;
(d)    at least ten (10) days prior written notice of any such Transfer by a JV
Party or a Joinder Party, as applicable, of Shares shall be provided to each
other JV Party; and
(e)    prior to the effectiveness of a Transfer permitted under this Section
9.2, the transferring JV Party or Joinder Party, as applicable shall deliver to
the Board of Directors and each other JV Party and Joinder Party a certificate
stating that:
(i)    the transferring JV Party or Joinder Party, as applicable, is not in
breach of any provisions of this Agreement, any Joinder Agreement or any other
Joint Venture Documents to which the transferring JV Party or Joinder Party, as
applicable, is a party;
(ii)    immediately after giving effect to such Transfer, there will exist no
event of default or an event or condition that, with the giving of notice or
lapse of time or both, would constitute an event of default of the transferor or
such transferee under this Agreement, any Joinder Agreement or any of the Joint
Venture Documents; and
(iii)    the Transfer will not, and could not reasonably be expected to, cause
an adverse effect on Inotera or any other JV Party, including any material
adverse tax consequences or an adverse effect due to the loss of intellectual
property rights.
Section 9.3    Right of First Refusal.
(a)    Transfer Notice. At any time during the term of this Agreement, and
further subject to Section 9.1, if MNL, Numonyx B.V., and/or MTAP, on the one
hand (the “Micron Parties”), or NTC and/or any Joinder Party, on the other hand
(the “NTC Parties”), proposes to Transfer, other than as contemplated by Section
9.2, all or any part of its or their Shares in one or more related transactions
(such Micron Parties or NTC Parties, as applicable, collectively, the
“Transferor”), then the Transferor shall give the NTC Parties (if the Transferor
is a Micron Party) or the Micron Parties (if the Transferor is a NTC Party)
(such entities, the “Receiving Parties”) a written notice of the Transferor's
intention to make the Transfer (the “Transfer Notice”), which shall include (i)
the number of Shares proposed to be transferred (the “Offered Shares”), (ii) the
identity of the prospective transferee, (iii) the consideration and the material
terms and conditions upon which the proposed Transfer is to be made and (iv) an
irrevocable offer to sell the Offered Shares to the Receiving Parties
(hereinafter the “Sale Offer”) at the same price and on the same terms and
conditions as set forth therein. The Transfer Notice shall also certify that the
Transferor has received a firm offer from the prospective transferee and in good
faith believes a binding agreement for such Transfer is obtainable on the terms
set forth in the Transfer Notice.

32

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



(b)    Option to Purchase. The Receiving Parties shall have the first right and
option, at their sole discretion, but not the obligation, to purchase, in the
aggregate, all (but not less than all) of the Offered Shares pro rata in
accordance with each Receiving Party's ownership of Shares relative to the other
Receiving Parties immediately prior to the Transfer Notice, pursuant to the Sale
Offer by delivering a written notice to the Transferor within [***] days from
the date of the Sale Offer (such period, the “Option Period”) stating the
Receiving Parties' intention to exercise its right and option to purchase the
Offered Shares.
(c)    Closing of Transfer to Receiving Parties. The Transfer of Offered Shares
resulting from acceptance of the Sale Offer by the Receiving Parties in
accordance with paragraph (b) above shall take place at a closing on a date
designated by the Receiving Parties within [***] days following such acceptance
(or, if any governmental or regulatory approvals, consents, filings or
authorizations are required in connection with such Transfer, within [***] days
following the receipt of all such approvals, consents, filings or
authorizations), or at such other time as the Transferor and the Receiving
Parties may otherwise agree. At such closing, the Transferor shall be obligated
to sell and Transfer the Offered Shares and the Receiving Parties shall pay the
purchase price for such shares in accordance with the terms and conditions set
forth in the Sale Offer.
(d)    Sale to Third Party. If the Receiving Parties elect not to, or fails to
give any notice of their intention to, purchase all of the Offered Shares within
the Option Period, then, subject to Section 9.1, the Transferor shall have the
right for [***] days thereafter (hereinafter the “Transfer Period”) to Transfer
the Offered Shares to the prospective transferee identified in the Transfer
Notice; provided, however, that such Transfer shall be consummated on terms not
more favorable to the prospective transferee than the terms specified on the
Transfer Notice. If such Transfer is not completed within the Transfer Period,
the Transferor shall no longer be permitted to sell such Offered Shares except
to again comply with the provisions of this Section 9.3.
(e)    Excluded Transfers. Notwithstanding the forgoing, the provisions of this
Section 9.3 shall not apply to any Transfer of Shares or depository receipts
representing the Shares conducted on, and through the normal, public trading
procedures of, the Taiwan Stock Exchange or any other stock exchange upon which
the Shares or depository receipts are listed, in each case other than Transfers
conducted through after-hours trading on such exchanges.
ARTICLE 10
ACCOUNTING; FINANCIAL MATTERS
Section 10.1    Accounting. The JV Parties and the Joinder Parties shall use
reasonable efforts to cause Inotera's books of account and records to be kept
and maintained in accordance with Taiwan GAAP applied on a consistent basis. The
JV Parties and the Joinder Parties shall use reasonable efforts to cause the
fiscal year of Inotera to be from January 1 to December 31

33

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



(“Fiscal Year”) and the Fiscal Quarter of Inotera to be based on calendar months
(ending on the last day of each three-month period).
Section 10.2    Access to Information.
(a)    Inspection Rights. To the extent not in violation of Applicable Laws, the
JV Parties and the Joinder Parties shall use best efforts to cause (i) MNL and
its agents (which may include employees of MNL or of Micron) or MNL's or
Micron's independent certified public accountants to have the right, at any
reasonable time, to inspect, review, copy and audit (or cause to be audited) at
the expense of MNL any and all properties, assets, books of account, corporate
records, contracts, documentation and any other material of Inotera or any of
its Subsidiaries, at the request of MNL, whether in the possession of the
foregoing or its (or their) independent certified public accountants (such
right, an “Inspection Right”), and (ii) NTC and its agents (which may include
employees of NTC), or NTC's independent certified public accountants, to have an
Inspection Right at the request and expense of NTC. Upon any such request, the
JV Parties and the Joinder Parties shall use reasonable efforts to cause Inotera
and each of its relevant Subsidiaries to use reasonable efforts to make
available (or cause to make available) to MNL or NTC, as applicable, Inotera's
accountants and key employees for interviews to verify information furnished or
to enable MNL or NTC, as applicable, to otherwise review Inotera or any of its
Subsidiaries and their operations.
(b)    Competitively Sensitive Information. The JV Parties and the Joinder
Parties recognize that Inotera may, from time to time, be in possession of
Competitively Sensitive Information belonging to a JV Party or a Joinder Party,
and in no event shall a JV Party or a Joinder Party be entitled to access any
Competitively Sensitive Information of another JV Party or Joinder Party in the
possession of Inotera. The JV Parties and the Joinder Parties shall use
reasonable efforts to cause Inotera to maintain procedures reasonably acceptable
to the JV Parties and the Joinder Parties (including requiring that the JV
Parties and the Joinder Parties use reasonable efforts to label or otherwise
identify Competitively Sensitive Information as such) to ensure that Inotera
will not disclose or provide Competitively Sensitive Information of one JV Party
or Joinder Party to any other JV Party or Joinder Party (other than to an
Inotera employee or to an assigned employee of another JV Party or Joinder Party
to the extent required for such employee or assigned employee to perform his or
her duties for Inotera) or any third party unless such disclosure is
specifically requested by the JV Party or Joinder Party providing such
Competitively Sensitive Information.
(c)    Information Right. The JV Parties and the Joinder Parties shall use
reasonable efforts to cause Inotera to, and to cause the Board of Directors to
cause Inotera to, provide to each JV Party, without cost to the JV Parties
(except as otherwise provided below), the following:
(i)    Monthly Reports. At the end of each fiscal month, Inotera, and, if
requested, each of its Subsidiaries, if any, shall provide each JV Party with
the following

34

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



monthly reports prepared in accordance with Taiwan GAAP consistently applied, in
each case within the time period specified below:
(A)    monthly cash flow report as soon as practicable, but not later than
fifteen (15) days after the end of each fiscal month;
(B)    month-end balance sheet as soon as practicable, but not later than
fifteen (15) days after the end of each fiscal month;
(C)    monthly income statement as soon as practicable, but not later than
fifteen (15) days after the end of each fiscal month; and
(D)    monthly operational spending summary as soon as practicable, but not
later than fifteen (15) days after the end of each fiscal month.
(ii)    Quarterly Reports. As soon as practicable, but not later than sixty (60)
days after the end of each Fiscal Quarter, a consolidated balance sheet of
Inotera as of the end of such period and consolidated statements of income, cash
flows and changes in shareholders' equity, as applicable, for such Fiscal
Quarter and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such period, setting forth in each case in comparative
form the corresponding figures for the corresponding period of the preceding
fiscal year, each prepared in accordance with Taiwan GAAP. The quarterly
financial statements shall be reviewed by a firm of independent certified public
accountants selected from time to time by the Board of Directors (the
“Accountants”). As soon as practicable, but not later than sixty (60) days after
the end of each Fiscal Quarter, Inotera shall also prepare a reconciliation of
its quarterly financial statements to U.S. GAAP as of the end of each Fiscal
Quarter. Inotera and MNL shall cooperate with respect to the preparation of the
quarterly financial statements and related reconciliation for Inotera's current
Fiscal Quarter, and the presentation thereof shall be as mutually agreed by
Inotera and MNL.
(iii)    Annual Financial Statements.
(A)    As soon as practicable, but not later than one hundred twenty (120) days
after the end of each Fiscal Year of Inotera, audited consolidated financial
statements of Inotera and its Subsidiaries, which shall include statements of
income, cash flows and of changes in shareholders' equity, as applicable, for
such Fiscal Year and a balance sheet as of the last day thereof, each prepared
in accordance with Taiwan GAAP, consistently applied, and accompanied by the
report of the Accountants.
(B)    As soon as practicable, but not later than one hundred twenty (120) days
after the end of each Fiscal Year of Inotera, audited consolidated financial
statements of Inotera and its Subsidiaries, which shall include statements of
income, cash flows and of changes in shareholders' equity, as applicable, for
such Fiscal Year and a balance sheet as of the last day thereof, each prepared
in accordance with U.S. GAAP, consistently applied, and

35

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



accompanied by the report of the Accountants. Notwithstanding the first sentence
of this Section 10.2(c), unless MNL requests that an audit of such U.S. GAAP
financial statement not be undertaken, MNL will bear the cost of such audit.
(d)    Other Reports. As soon as practicable, Inotera, and, if requested, each
of its Subsidiaries, if any, shall provide MNL with any other reports not
specified in Section 10.2(c)(i) - (iii) as MNL may reasonably request, provided,
that MNL shall reimburse Inotera for any reasonable out-of-pocket expenses of
Inotera paid to any Third Parties in connection with the provision of reports to
MNL pursuant to this Section 10.2(d). If reasonably requested by a director of
Inotera designated by NTC, Inotera shall provide, as soon as practicable, such
director with any other reports not specified in Section 10.2(c)(i) - (iii).
Section 10.3    Other Information Rights. Inotera shall provide to MNL and its
Affiliates such financial, accounting and other information as MNL may
reasonably request in connection with the accounting and financial reporting
obligations of MNL or any of its Affiliates relating to the ownership of Shares.
If MNL requests that the Accountants or MNL's own auditors perform audit, review
or other agreed upon procedures in connection therewith, the fees and expenses
of the Accountants or MNL's auditors relating thereto shall be borne by MNL.
Section 10.4    Reportable Events. The JV Parties and the Joinder Parties shall
use reasonable efforts to cause Inotera to provide notice to the JV Parties of
any Inotera Reportable Event as soon as practicable and in any event not later
than [***] days after Inotera becomes aware of such Inotera Reportable Event.
The following events shall be “Inotera Reportable Events”:
(a)    Receipt by Inotera or any of its Subsidiaries of an offer by any Person
to buy an equity interest in Inotera or any of its Subsidiaries or a significant
amount of its assets or to merge or consolidate with Inotera or any of its
Subsidiaries, or any indication of interest from any Person with respect to any
such transaction;
(b)    The commencement, or threat delivered in writing, of any lawsuit
involving Inotera or any of its Subsidiaries;
(c)    The receipt by Inotera or any of its Subsidiaries of a notice that
Inotera or any of its Subsidiaries is in default under any loan agreement to
which Inotera or any of its Subsidiaries is a party;
(d)    Any breach by Inotera or any of its Subsidiaries or a JV Party or a
Joinder Party or an Affiliate of a JV Party or a Joinder Party of this
Agreement, any Joinder Agreement, or any contract between Inotera or any of its
Subsidiaries and a JV Party, a Joinder Party or an Affiliate of a JV Party or of
a Joinder Party;

36

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



(e)    The removal or resignation of the auditor for Inotera, or any adoption,
or material modification, of any significant accounting policy or tax policy
other than those required by Taiwan GAAP; or
(f)    Any other event that has had or could reasonably be expected to have a
material adverse effect on the business, results of operations, financial
condition or assets of Inotera or any of its Subsidiaries.
Section 10.5    Distributions and Dividend Policy.
(a)    Out of the net profits of Inotera for each fiscal year, after having
provided for income tax, and covered losses of the previous years, the JV
Parties and the Joinder Parties shall use best efforts to cause to cause Inotera
to first set aside a legal reserve of 10% from the net profit after tax until
the accumulated amount of such reserve equals the total issued capital of
Inotera. Thereafter, the JV Parties and the Joinder Parties shall use best
efforts to cause Inotera to distribute the remainder of the net profit, if any,
after providing for any special reserves or reserving certain undistributed
earnings for business purposes, as follows:
(i)    1% to 15% of such remaining profits as bonus to employees; and
(ii)    any other remaining profits may, at the option of the Board of
Directors, be declared and paid as dividends to the shareholders of Inotera.
(b)    The JV Parties and the Joinder Parties shall use best efforts to cause
Inotera to adopt a policy for its dividend distributions, which shall be in line
with its capital budget and long-term financial plans; provided, however, that
if Inotera declares dividends, at least fifty percent (50%) of the dividends
must be paid in cash.
(c)    The JV Parties and the Joinder Parties shall use best efforts to cause
Inotera to pay dividends, if any, to shareholders of Inotera in proportion to
their respective ownership of Shares.
Section 10.6    Bank Accounts and Funds. The JV Parties and the Joinder Parties
shall use reasonable efforts to cause the funds of Inotera, including any cash
capital contributions, to be deposited in an interest-bearing account or
accounts in the name of Inotera and to not be commingled with the funds of any
JV Party, any Joinder Party or any other Person. The JV Parties and the Joinder
Parties shall use reasonable efforts to cause the checks, orders or withdrawals
to be signed by any one or more Persons as authorized by the Board of Directors.
Section 10.7    Internal Controls. The JV Parties and the Joinder Parties shall
use reasonable efforts to cause Inotera to have in place a system of internal
accounting controls, in accordance with the policies agreed by the JV Parties,
which shall be approved by the Board of Directors and monitored by the
President. The JV Parties and the Joinder Parties shall use best efforts to
provide that changes to Inotera's system of internal accounting controls shall
be made

37

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



at the request of any JV Party, subject to the approval of the Board of
Directors; provided, however, that in the event one JV Party is required to
consolidate the financial results of Inotera under applicable GAAP, the internal
controls and accounting systems of Inotera shall be modified as necessary to
satisfy that JV Party's requirements relating to internal controls and financial
reporting and such JV Party shall be entitled to receive the information and
perform the testing that it deems necessary or advisable to satisfy its
responsibilities related thereto. At the request of a JV Party, the JV Parties
and the Joinder Parties shall use their best efforts to cause Inotera to (a)
permit an independent auditor retained by such requesting JV Party and
reasonably acceptable to Inotera to perform a reasonable evaluation of the
internal controls and accounting systems of Inotera, provided that such
evaluation is undertaken at the cost of such requesting JV Party and (b)
cooperate with such evaluation.
Section 10.8    FCPA. The JV Parties and the Joinder Parties shall use their
best efforts to cause Inotera to comply with, and establish appropriate
procedures to ensure compliance with, the United States Foreign Corrupt
Practices Act of 1977, as amended, and the UK Bribery Act 2010, as amended.
ARTICLE 11
OTHER AGREEMENTS AND COVENANTS
Section 11.1    Tax Cooperation. The JV Parties and the Joinder Parties shall
cooperate in a good faith, commercially reasonable manner to maximize tax
benefits and minimize tax costs of Inotera and of the JV Parties or their
respective Affiliates with respect to the activities of Inotera, consistent with
the overall goals of the Joint Venture Documents. Such cooperation shall include
(a) the use by the Joinder Parties and NTC of reasonable efforts to assist
Micron, MNL, Numonyx B.V., MTAP and the Affiliates of MNL, and Inotera in
applying for applicable tax incentives and for a tax withholding exemption in
Taiwan, the Netherlands and such other jurisdictions as may be relevant, with
respect to payments made by either NTC or Inotera to Micron, MNL, Numonyx B.V.,
MTAP or any Affiliate of MNL, or by MNL, Numonyx B.V., MTAP or an Affiliate of
MNL to Inotera and (b) MNL's use of reasonable efforts to assist NTC in applying
for applicable tax incentives and for a tax withholding exemption in Taiwan, the
Netherlands and such other jurisdictions as may be relevant, with respect to
payments made by either Inotera to NTC, or by NTC or an Affiliate of NTC to
Inotera. Additional assistance may include one JV Party or Joinder Party
assisting another JV Party or Joinder Party in [***] of the [***] or [***] from
a [***]; provided, however, that none of the JV Parties or Joinder Parties shall
be required to [***] any of the [***] or take other action that such JV Party or
Joinder Party reasonably determines is not commercially reasonable; provided,
further, that if one JV Party or Joinder Party (and such JV Party's or Joinder
Party's Affiliates) is not likely (based on reasonable assumptions and
projections) to benefit directly or indirectly from an action requested by
another JV Party or Joinder Party pursuant to this Section 11.1, then the JV
Parties and the Joinder Parties shall use good faith commercially reasonable
efforts to enter into an agreement requiring the requesting JV Party or Joinder
Party to reimburse the other JV Parties and Joinder Parties for

38

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



the [***] incurred by such other JV Parties and Joinder Parties to [***] the
requesting JV Party or Joinder Party, and the other JV Parties and Joinder
Parties shall not be required to incur such costs until such an agreement has
been entered into.
Section 11.2    Use of JV Party and Joinder Party Names. Except as may be
expressly provided in the Joint Venture Documents, nothing in this Agreement
shall be construed as conferring on Inotera, any Subsidiary of Inotera or any JV
Party or Joinder Party the right to use in advertising, publicity, marketing or
other promotional activities any name, trade name, trademark, service mark or
other designation, or any derivation thereof, of the JV Parties or the Joinder
Parties (in the case of a JV Party or a Joinder Party, any other JV Party or
Joinder Party).
Section 11.3    Covenants of the JV Parties and Joinder Parties. Each JV Party
and each Joinder Party agrees and covenants that it will not, without the prior
written consent of NTC and MNL:
(a)    confess any judgment against Inotera;
(b)    enter into any agreement on behalf of, or otherwise purport to bind, any
other JV Party, Joinder Party or Inotera;
(c)    cause Inotera to take any action in contravention of the Articles of
Incorporation;
(d)    cause Inotera to dispose of the goodwill or the business opportunities of
Inotera; or
(e)    cause Inotera to assign or place its property in trust for creditors or
on the assignee's promise to pay any indebtedness of Inotera.
Section 11.4    Contractual Relationships.
(a)    Contractual Relationship Between Inotera and MNL, Numonyx B.V. and MTAP.
With respect to any contract (including under the Micron Supply Agreement)
between Inotera, on the one hand, and MNL, Numonyx B.V., MTAP or any of their
Affiliates, on the other hand, NTC shall have the right to demand that Inotera,
and shall have the right to cause Inotera to, take any action, pursue any right,
enforce any obligation or seek recourse pursuant to or under such contract,
including with respect to the assertion of any claim or cause of action for
breach of contract against MNL, Numonyx B.V., MTAP or any of their Affiliates
involved in such contractual relationship with Inotera. In respect thereof, each
JV Party agrees that it will not, and it shall cause, in the case of MNL, its
representative directors, to not, interfere with or otherwise obstruct in any
respect such action, pursuit, enforcement or recourse.
(b)    Contractual Relationship Between Inotera and NTC and Any Joinder Party.
With respect to any contract (including under the Fab Lease or the NTC Supply

39

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



Agreement) between Inotera and NTC, any Joinder Party or any of their
Affiliates, MNL shall have the right to demand that Inotera, and shall have the
right to cause Inotera to, take any action, pursue any right, enforce any
obligation or seek recourse pursuant to or under such contract, including with
respect to the assertion of any claim or cause of action for breach of contract
against NTC, a Joinder Party or any of their Affiliates involved in such
contractual relationship with Inotera. In respect thereof, each JV Party agrees
that it will not, and it shall cause, in the case of NTC, its representative
directors, to not, interfere with or otherwise obstruct in any respect such
action, pursuit, enforcement or recourse.
Section 11.5    [***].
(a)    If, after the Closing, [***] or any of their Affiliates is required [***]
any of the [***] under the [***], then, subject to Section 11.5(b) below, [***]
will [***].
(b)    Upon the occurrence of [***], the JV Parties, the Joinder Parties and
Micron shall, and shall use their best efforts to [***] the JV Parties, the
Joinder Parties, Micron, MSA and Inotera [***] to the [***] they would have
[***] the [***], including (i) arrangements that shall give [***] the [***] and
other [***] related to the [***], and to [***] they are [***] under the [***]
(ii) arrangements that cause the [***] of [***] that [***] to be [***] so that
[***] are not [***] by the [***] of [***], (iii) arrangements with respect to
[***], including [***] and [***] and [***], and (iv) arrangements with respect
to other [***] including [***], on the one hand, and [***], on the other hand,
the [***] held by [***] and the [***]. Notwithstanding Section 11.5(a), if the
JV Parties, Joinder Parties, Micron, MSA and Inotera are [***] in a [***] (or
such other [***] as the JV Parties and the Joinder Parties may agree in writing)
following [***] shall have the right to [***] and the [***].
(c)     To the extent that, as a result of [***] recover all or a portion of the
[***] pursuant to the [***], such recovered [***] shall be [***] to be [***] by
[***]. This Section 11.5(c) supersedes Section 4 of the letter agreement, dated
[***], by and among MNL, NTC and Micron [***].
Section 11.6    Joinder Agreements. NTC and the Joinder Parties shall use best
efforts to cause Inotera to take all actions necessary to effectuate the terms
of the Joinder Agreements.
ARTICLE 12
DEADLOCK; EVENTS OF DEFAULT
Section 12.1    Deadlock. A “Deadlock” shall occur with respect to any matter
for which an affirmative vote of the Board of Directors, or (a) by at least
[***] until the earlier of the date on which (i) the [***] is greater than [***]
and (ii) any [***] have been satisfied, and (b) thereafter, by at least [***] of
the Shares represented at a Shareholders' Meeting, is required for approval, and
such matter is not approved because, in the case of a vote of the Board of
Directors, at least [***] fail to affirmatively vote to approve the matter and
at least [***]

40

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



affirmatively vote to approve the matter, or, in the case of a vote of the
shareholders (i) until the earlier of the date on which (A) the [***] is greater
than [***] and (B) any [***] have been satisfied [***], and (ii) thereafter,
such [***] of the Shares so represented is not obtained.
Section 12.2    Resolution of a Deadlock. If a Deadlock occurs, the JV Parties
and the Joinder Parties shall:
(a)    first, submit the matter that was the subject of the Deadlock to the
president of each of Micron and NTC by providing notice of the Deadlock to such
Persons, and the JV Parties and the Joinder Parties shall use reasonable efforts
to cause such Persons to make a good faith effort to hold at least [***]
in-person meetings between them to resolve the Deadlock within [***] days of
their receipt of the notice of Deadlock;
(b)    next, if the president of each of Micron and NTC are unable to resolve
the Deadlock in the given [***] days, then submit the matter to the chairman of
each of Micron and NTC for resolution, and the JV Parties and the Joinder
Parties shall use reasonable efforts to cause such Persons to make a good faith
effort to hold at least [***] in-person meeting between them to resolve the
Deadlock within [***] days following the submission of the Deadlock to them;
(c)    next, if the chairman of each of Micron and NTC are unable to resolve the
Deadlock in the given [***] days, any JV Party may commence mediation by
providing to ICDR and the other JV Parties a written request for mediation,
setting forth the subject of the Deadlock and the relief requested. The JV
Parties and the Joinder Parties will cooperate with ICDR and with one another in
selecting a mediator from an ICDR panel of neutrals, and in scheduling the
mediation proceedings to be held in [***] during the [***] days following the
commencement of mediation. The JV Parties and the Joinder Parties covenant that
they will participate in the mediation in good faith, and that MNL, Numonyx B.V.
and MTAP together will bear one-half of its costs and NTC and the Joinder
Parties together will bear the other half of its costs. All offers, promises,
conduct and statements, whether oral or written, made in the course of the
mediation by any of the JV Parties or by any Joinder Party, by any of their
respective agents, employees, experts and attorneys and by the mediator and any
ICDR employees are confidential, privileged and inadmissible for any purpose,
including impeachment, in any litigation or other proceeding involving any of
the JV Parties or the Joinder Parties provided, that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the mediation. Any JV Party may seek
equitable relief prior to the mediation to preserve the status quo pending the
completion of that process. The provisions of this Section 12.2(c) may be
enforced by any court of competent jurisdiction, and the JV Parties seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorneys' fees, to be paid by the JV Parties and/or Joinder Parties
against whom enforcement is ordered.
Section 12.3    Buyout from Deadlock.

41

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



(a)    If the JV Parties are unable to resolve the Deadlock through the
procedures set forth in Section 12.2, MNL, Numonyx B.V. and MTAP, acting as a
group, or NTC and the Joinder Parties, acting as a group, may, [***] after the
completion of, or the expiration of such time allotted for, the mediation
contemplated by Section 12.2(c), propose (such group of JV Parties and, if
applicable, Joinder Parties, the “Proposing JV Party”) to the other group of JV
Parties and, if applicable, Joinder Parties (the “Receiving JV Party”) in
writing, [***]. Within [***] of receiving such proposal, the Receiving JV Party
shall, by notice in writing to the Proposing JV Party, elect to either (i)
purchase from the Proposing JV Party and its Subsidiaries all (but not less than
all) of the Shares then owned by the Proposing JV Party and its Subsidiaries at
a price equal to [***]; or (ii) sell to the Proposing JV Party all (but not less
than all) of the Shares then owned by the Receiving JV Party and its
Subsidiaries at a price equal to [***]; provided, that if in the case of
subsection (i) or (ii) above such price (the “Original Price”) is not permitted
pursuant to Applicable Law of the ROC, the Original Price for the affected
subsection or subsections will be automatically adjusted to the price that is
closest to the Original Price and that is permissible pursuant to Applicable Law
of the ROC; provided, further, that, if the Receiving JV Party fails to make
such election within such [***] period, the Receiving JV Party shall be deemed
to have elected to [***] the Proposing JV Party. Upon such election by the
Receiving JV Party, the Proposing JV Party shall be obligated to sell or
purchase, as the case may be, to or from the Receiving JV Party in accordance
with this Section 12.3. Notwithstanding the foregoing provisions of this Section
12.3(a) to the contrary, none of NTC or the Joinder Parties may be the Proposing
JV Party so long as MNL and its Affiliates are purchasing, are obligated to
purchase or have the right to purchase from Inotera at least fifty percent (50%)
of the Stack DRAM Products manufactured by Inotera in any Fiscal Year (a
“Blockage Condition”). At such time as there no longer is a Blockage Condition,
NTC and the Joinder Parties may be a Proposing JV Party, but only if such
Deadlock remains in effect and the period described above in this Section
12.3(a) permits there to be a Proposing JV Party. Notwithstanding the foregoing
provisions of this Section 12.3(a) to the contrary, if MNL, Numonyx B.V. or MTAP
is the purchaser under this Section 12.3(a), MNL, Numonyx B.V. and MTAP shall
have the option to either (i) purchase all of the Shares described above (the
“Full Purchase Election”) or (ii) purchase only such number of Shares as would
result in the aggregate Equity Interest of NTC and the Joinder Parties
immediately after such purchase and sale equaling [***] percent ([***]%) of the
total outstanding Equity Interest (the “Partial Purchase Election”); provided,
however, that in the case of a Partial Purchase Election made when the aggregate
Equity Interest of NTC and the Joinder Parties is already equal to or less than
[***]%, the Partial Purchase Election shall result in MNL, Numonyx B.V. and MTAP
purchasing zero Shares. As used herein, the term “Remainder Shares” shall mean
all of the Shares of NTC and the Joinder Parties that would have been purchased
and sold had the Full Purchase Election been made that were not purchased and
sold because the Partial Purchase Election was made. In the case of a Partial
Purchase Election, MNL, Numonyx B.V. and MTAP shall have a continuing right (the
“Clean-up Option”), exercisable at the option of, and at the time selected by,
any of MNL, Numonyx B.V. or MTAP, by written notice to NTC, to purchase from NTC
and the Joinder Parties all of the Remainder Shares and the [***] Subscription
Shares, at a same price and on the same terms as such Remainder Shares would
have been purchased had the Full

42

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



Purchase Election (rather than the Partial Purchase Election) been made,
provided, however, that if such price is not permitted pursuant to Applicable
Law of the ROC, the price shall be automatically adjusted to the price that is
closest to such price and that is permissible pursuant to Applicable Law of the
ROC; and provided, further, however, that if the [***] has not been [***] by the
[***] that is [***] pursuant to the [***] shall be deemed to [***] it as of the
[***] and shall [***] and the [***] all of the [***] at a [***] as such [***]
would have been purchased had the Full Purchase Election (rather than the
Partial Purchase Election) been made, provided, however, that if such price is
not permitted pursuant to Applicable Law of the ROC, the price shall be
automatically adjusted to the price that is closest to such price and that is
permissible pursuant to Applicable Law of the ROC.
(b)    The JV Parties and the Joinder Parties shall in good faith complete the
sale and purchase transaction contemplated under Section 12.3(a) as soon as
practicable, but in no event later than [***] days after the delivery of the
Receiving JV Party's election. At the completion of such sale and purchase
transaction, either the Proposing JV Party or the Receiving JV Party, as the
case may be, shall pay the purchase price pursuant to Section 12.3(a) in cash by
wire transfer of immediately available funds to an account designated in writing
by such other JV Party against delivery by the Proposing JV Party or the
Receiving JV Party, as the case may be, of (i) in the case that Shares are in
book-entry (scripless) form, any and all instruments and documents necessary for
the application to the TDCC to effect book-entry transfer of such Shares free
and clear of any liens, claims, charges or encumbrances, or (ii) in the case
that Shares are in physical certificated form, all the certificates representing
all such Shares, free and clear of any liens, claims, charges or encumbrances
duly endorsed for transfer and together with all necessary transfer documents.
Section 12.4    Event of Default. An “Event of Default” shall occur if (a) a JV
Party or a Joinder Party breaches or fails to perform in any material respect
any material obligation under this Agreement or a Joinder Agreement and (b) at
the end of the Cure Period therefor such breach or failure remains uncured. If
such breach or failure is by either MNL, Numonyx B.V. or MTAP, then MNL, Numonyx
B.V. and MTAP shall be the “Defaulting JV Parties” and NTC and the Joinder
Parties shall be the “Non-Defaulting Parties”. If such breach or failure is by
any of NTC or any Joinder Party, then NTC and the Joinder Parties shall be the
“Defaulting JV Parties” and MNL, Numonyx B.V. and MTAP shall be the
“Non-Defaulting Parties”.
Section 12.5    Cure Period. Upon the breach or failure to perform an obligation
under this Agreement by a JV Party or a Joinder Party, the Non-Defaulting JV
Parties shall have the right to deliver to the Defaulting JV Parties a notice of
default (a “Notice of Default”). The Notice of Default shall set forth the
nature of the Defaulting JV Parties' breach or failure of performance. If the
Defaulting JV Parties fail to cure the breach or failure within the Cure Period,
the Non-Defaulting JV Parties shall be entitled to take such action as set forth
in Section 12.6. For purposes hereof, “Cure Period” means a period commencing on
the date that the Notice of Default is provided by the Non-Defaulting JV Parties
and ending (a) [***] days after Notice of Default is so provided, or (b) in the
case of any obligation (other than an obligation to

43

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



pay money) which cannot reasonably be cured within such [***] day period, such
longer period not to exceed [***] days after the Notice of Default is so
provided as is necessary to effect a cure of the Event of Default, so long as
the Defaulting JV Parties diligently attempt to effect a cure throughout such
period.
Section 12.6    Default Remedy.
(a)    Upon the occurrence of an Event of Default, the Non-Defaulting JV Parties
shall have the right, but not the obligation, by a notice delivered in writing
to the Defaulting JV Parties not later than [***] after the expiration of the
applicable Cure Period (the “Exercise Notice”), to require the Defaulting JV
Parties to:
(i)    purchase from the Non-Defaulting JV Parties all (but not less than all)
of the Shares then owned by such Non-Defaulting JV Parties and their
Subsidiaries for a purchase price equal to [***] of the [***] of such Shares on
a per Share basis; or
(ii)    sell to the Non-Defaulting JV Parties all (but not less than all) of the
Shares then owned by the Defaulting JV Parties and their Subsidiaries for a
purchase price equal to [***] of the [***] of such Shares on a per Share basis;
provided, that if in the case of subsection (i) or (ii) above, as applicable,
such price (the “Default Original Price”) is not permitted pursuant to
Applicable Law of the ROC, the Default Original Price for the affected
subsection or subsections will be automatically adjusted to the price that is
closest to the Default Original Price and that is permissible pursuant to
Applicable Law of the ROC.
(b)    The JV Parties and the Joinder Parties shall in good faith complete the
sale and purchase transaction contemplated under Section 12.6(a) as soon as
practicable, but in no event later than 180 days after the determination of
[***]. At the completion of such sale and purchase transaction, either the
Defaulting JV Parties or the Non-Defaulting JV Parties, as the case may be,
shall pay the purchase price pursuant to Section 12.6(a) in cash by wire
transfer of immediately available funds to an account designated in writing by
the JV Parties and/or Joinder Parties selling their Shares against delivery by
the Non-Defaulting JV Parties or the Defaulting JV Parties, as the case may be,
of (i) in the case that Shares are in book-entry (scripless) form, any and all
instruments and documents necessary for the application to the TDCC to effect
book-entry transfer of such Shares free and clear of any liens, claims, charges
or encumbrances, or (ii) in the case that Shares are in physical certificated
form, all the certificates representing all such Shares, free and clear of any
liens, claims, charges or encumbrances duly endorsed for transfer and together
with all necessary transfer documents.
(c)    Notwithstanding anything to the contrary and in addition to the remedies
provided under this Section 12.6, Inotera and the Non-Defaulting JV Parties may
also pursue all other legal and equitable rights and remedies against the
Defaulting JV Parties available to them.

44

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



The Defaulting JV Parties shall pay all costs, including reasonable attorneys'
fees, incurred by Inotera and the Non-Defaulting JV Parties in pursuing any and
all such legal remedies.
ARTICLE 13
BUYOUT
Section 13.1    Buyout Right.
(a)    Exercise of Buyout Right. If at any time, (i) the aggregate Equity
Interest of NTC and the Joinder Parties falls below five percent (5%) of the
outstanding Shares (in such case, NTC and the Joinder Parties are each the
“Non-compliant JV Party” and MNL, Numonyx B.V. and MTAP are the “Compliant JV
Party”), or (ii) the aggregate Equity Interest of MNL, Numonyx B.V. and MTAP
falls below five percent (5%) of the outstanding Shares (in such case, MNL,
Numonyx B.V. and MTAP are the “Non-compliant JV Party” and NTC is the “Compliant
JV Party”), then the Compliant JV Party shall have the right, but not the
obligation, by notice to the Non-compliant JV Party in writing (such notice, the
“Buyout Notice”), to purchase all (but not less than all) of the Shares then
owned by the Non-compliant JV Party and its Subsidiaries (such Shares, the
“Buyout Shares”) at the Fair Value (unless such price (the “Buyout Original
Price”) is not permitted pursuant to Applicable Law of the ROC, in which case
the Buyout Original Price will be automatically adjusted to the price that is
closest to the Buyout Original Price and that is permissible pursuant to
Applicable Law of the ROC); provided, however, that the [***] at such time is
[***] and such Buyout Notice is delivered to the Non-compliant JV Party no later
than [***] after such JV Party first becomes a Non-compliant JV Party.
Notwithstanding the foregoing provisions of this Section 13.1(a) to the
contrary, none of the Joinder Parties and NTC may issue a Buyout Notice so long
as a Blockage Condition is then existing. At such time as there no longer is a
Blockage Condition, the Joinder Parties and NTC may issue a Buyout Notice if the
aggregate Equity Interest of MNL, Numonyx B.V. and MTAP is then below five
percent (5%) of the outstanding Shares.
(b)    Completion of Buyout.
(i)    The JV Parties and the Joinder Parties shall in good faith complete the
sale and purchase transaction contemplated under Section 13.1(a) as soon as
practicable, but in no event later than [***] after delivery of the Buyout
Notice.
(ii)    At the completion of such sale and purchase transaction, the Compliant
JV Party shall pay the purchase price pursuant to Section 13.1(a) in cash by
wire transfer of immediately available funds to an account designated in writing
by the Non-compliant JV Party against delivery by the Non-compliant JV Party of
(1) in the case that Shares are in book-entry (scripless) form, any and all
instruments and documents necessary for the application to the TDCC to effect
book-entry transfer of such Shares free and clear of any liens, claims, charges
or encumbrances, or (2) in the case that Shares are in physical certificated
form, all the certificates representing all such Shares, free and clear of any
liens, claims, charges or

45

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



encumbrances. Notwithstanding the foregoing, the Compliant JV Party may elect to
deduct any amount owed by the Non-compliant JV Party to the Compliant JV Party
from the purchase price payable by the Compliant JV Party pursuant to Section
13.1(a).
Section 13.2    Buyout Subsidiaries. In the event of a buyout of Shares as
contemplated under Sections 9.3, 12.3, 12.6 and/or 13.1, the JV Parties and the
Joinder Parties subject to the buyout of their Shares shall use their best
efforts to transfer, prior to consummation of the proposed buyout, all of the
Shares subject to the buyout under Section 9.3, 12.3, 12.6 or 13.1, as
applicable, to wholly-owned Subsidiaries of such JV Parties and the Joinder
Parties (the “Buyout Subsidiaries”) that have no liabilities and hold no assets
other than Shares subject to the buyout under Section 9.3, 12.3, 12.6 or 13.1,
as applicable. If the Shares subject to the buyout under Section 9.3, 12.3, 12.6
or 13.1, as applicable, are transferred to the Buyout Subsidiaries, the JV
Parties and the Joinder Parties acquiring such Shares shall have the right to
acquire all of the outstanding equity interests of the Buyout Subsidiaries for
the same price and on the same terms as such JV Parties and Joinder Parties
would otherwise have acquired the Shares subject to the buyout under Section
9.3, 12.3, 12.6 or 13.1, as applicable.
ARTICLE 14
TERMINATION
Section 14.1    Effective Date. This Agreement is effective on the date hereof,
and continue in force unless terminated in accordance with this Agreement.
Section 14.2    Termination. This Agreement shall terminate upon (a) the earlier
of the Transfer of all of the Shares owned (i) by MNL, Numonyx B.V. and MTAP and
their Affiliates to NTC and the Joinder Parties and/or their Affiliates in
accordance with Section 12.3, 12.6 or 13.1, or (ii) by the Joinder Parties and
NTC to MNL, Numonyx B.V. and MTAP and/or their Affiliates in accordance with
Section 12.3 (as a result of a Full Purchase Election or the exercise of a
Clean-up Option), 12.6 or 13.1 or (b) the breach by any JV Party of Section
9.1(a)(i), provided that the breaching JV Party does not cure such breach within
sixty (60) days after receipt of notice from any other JV Party of an intent to
terminate this Agreement pursuant to this Section 14.2(b); provided, that the
following provisions shall survive termination of this Agreement: Sections 11.2,
11.5 and 14.2 and Article 15.
Section 14.3    Suspension. Upon the Transfer of less than all of the Shares
owned by the Joinder Parties and NTC to MNL, Numonyx B.V. and MTAP and/or their
Affiliates in accordance with Section 12.3, this Agreement shall not terminate
but instead shall be suspended and treated for all purposes under this Agreement
as if it has been terminated pursuant to Section 14.2 (a “Suspension”).

46

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



ARTICLE 15
GENERAL PROVISIONS
Section 15.1    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given upon (a) transmitter's confirmation of
a receipt of a facsimile transmission, (b) confirmation of delivery by a
standard overnight or recognized international carrier, or (c) delivery in
person, addressed at the following addresses (or at such other address for a JV
Party as shall be specified by like notice):
if to NTC or, except as otherwise specified in the applicable Joinder Agreement,
any Joinder Party:
Nanya Technology Corporation
Hwa-Ya Technology Park
669 Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attn: Head of Legal & IP Division
Facsimile: 886-3-396-2226


if to MNL, Numonyx B.V. or MTAP:
Micron Semiconductor B.V.
Naritaweg 165 Telestone 8
1043BW Amsterdam
The Netherlands
Attn: Managing Director
Facsimile: 020-5722650


with a mandatory copy to Micron:
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attn: General Counsel
Facsimile: (208) 368-1309


Section 15.2    Waiver. The failure at any time of a JV Party to require
performance by any other JV Party of any responsibility or obligation required
by this Agreement or any Joinder Agreement shall in no way affect a JV Party's
right to require such performance. The waiver by a JV Party of a breach of any
provision of this Agreement or any Joinder Agreement by any JV

47

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



Party or Joinder Party shall not constitute a waiver by any other JV Party of
such breach. The failure at any time of a JV Party to require performance by any
other JV Party or Joinder Party of any responsibility or obligation required by
this Agreement shall in no way affect the right of such JV Party to require such
performance at any time thereafter, nor shall the waiver by a JV Party of a
breach of any provision of this Agreement or any Joinder Agreement by any other
JV Party or any Joinder Party constitute a waiver of any other breach of the
same or any other provision nor constitute a waiver of the responsibility or
obligation itself.
Section 15.3    Assignment. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of each JV Party and Joinder Party;
provided, however, neither this Agreement nor any Joinder Agreement nor any
right or obligation hereunder or thereunder may be assigned or delegated by any
JV Party or Joinder Party in whole or in part to any other Person without the
prior written consent of MNL and NTC. Any purported assignment in violation of
the provisions of this Section 15.3 shall be null and void and have no effect.
Section 15.4    Amendment. Except as expressly provided by this Agreement, this
Agreement may not be modified or amended except by a written instrument executed
by, or on behalf of, each JV Party.
Section 15.5    Third Party Rights. Micron and MSA are express third party
beneficiaries of Sections 11.1, 11.5, 11.6 and 15.13, and NCPC is an express
third party beneficiary of Section 5.3. Except as set forth in the prior
sentence, nothing in this Agreement, whether express or implied, is intended or
shall be construed to confer, directly or indirectly, upon or give to any
Person, other than the JV Parties and, to the extent provided in a Joinder
Agreement, the Joinder Party thereto, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any covenant, condition or other
provision contained herein.
Section 15.6    Governing Law. This Agreement and the Joinder Agreements shall
be governed by and construed in accordance with the laws of the ROC, without
giving effect to its conflict of laws principles.
Section 15.7    Jurisdiction; Venue. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or any Joinder Agreement shall be brought in the Taipei
District Court, located in Taipei, Taiwan, and each of the JV Parties and the
Joinder Parties hereby consents and submits to the exclusive jurisdiction of
such court (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Applicable Law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.

48

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



Section 15.8    Headings. The headings of the Articles and Sections in this
Agreement are provided for convenience of reference only and shall not be deemed
to constitute a part hereof.
Section 15.9    Entire Agreement. This Agreement, together with the Appendices,
Exhibits and Schedules hereto and the agreements (including the Master
Agreement, the Joint Venture Documents and the Joinder Agreements) and
instruments referred to herein, constitute the entire agreement of the JV
Parties and the Joinder Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral and written, between or
among JV Parties and the Joinder Parties with respect to the subject matter
hereof.
Section 15.10    Taxes and Expenses. Except as otherwise set forth in this
Agreement or the Joinder Agreements, all taxes, fees and expenses incurred in
connection with this Agreement and the Joinder Agreements and the transactions
contemplated hereby and thereby shall be paid by the JV Party or Joinder Party
incurring such taxes, fees and expenses.
Section 15.11    Severability. Should any provision of this Agreement be deemed
in contradiction with the laws of any jurisdiction in which it is to be
performed or unenforceable for any reason, such provision shall be deemed null
and void, but this Agreement shall remain in full force and effect in all other
respects. Should any provision of this Agreement be or become ineffective
because of changes in Applicable Law or interpretations thereof, or should this
Agreement fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Agreement shall not be affected
thereby. If such circumstances arise, the JV Parties shall negotiate in good
faith appropriate modifications to this Agreement to reflect those changes that
are required by Applicable Law.
Section 15.12    Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 15.13    Confidential Information.
(a)    To the extent they are parties thereto, the JV Parties shall abide by the
terms of those certain Mutual Confidentiality Agreements dated as of the date
hereof, (i) between Micron and Inotera, (ii) between NTC and Inotera, and (iii)
between Micron and NTC, as they may be amended or replaced from time to time
(collectively, the “Mutual Confidentiality Agreements”), and the Joinder Parties
shall abide by the terms of Section 3.4 of the Master Agreement (the
“Confidentiality Covenant” and, together with the Mutual Confidentiality
Agreements, the “Confidentiality Agreements”), to the same extent as if such
Joinder Parties were “New Parties” or “Receiving Parties” as defined in the
Master Agreement, which agreements and obligations are incorporated herein by
reference. The JV Parties and Joinder Parties agree that the Confidentiality
Agreements shall govern the confidentiality, non-disclosure and non-use
obligations between and among the JV Parties and the Joinder Parties respecting
the information provided or disclosed in connection with this Agreement.

49

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



(b)    The terms and conditions of this Agreement shall be considered
“Confidential Information” under the Confidentiality Agreements for which each
of Micron and NTC and the Joinder Parties are considered a “Receiving Party” or
a “Recipient”, as applicable, under the applicable Confidentiality Agreements.
To the extent there is a conflict between this Agreement and any Confidentiality
Agreement, the terms of the Confidentiality Agreements shall control.
[SIGNATURE PAGES FOLLOW]



50

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 





IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.


 
MICRON SEMICONDUCTOR B.V.
 
 
 
 
By:
/s/ Thomas L. Laws, Jr.
 
 
Name: Thomas L. Laws, Jr.
 
 
Title: Managing Director A
 
 
 
 
By:
/s/ A. Konijn
 
Name: A. Konijn
 
Title: Managing Director

















































THIS IS A SIGNATURE PAGE FOR THE JOINT VENTURE AGREEMENT ENTERED INTO BY AND
AMONG MNL, NUMONYX B.V., MTAP, AND NTC



--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



 
NUMONYX HOLDINGS B.V.
 
 
 
 
By:
/s/ Thomas L. Laws, Jr.
 
 
Name: Thomas L. Laws, Jr.
 
 
Title: Managing Director A













































































THIS IS A SIGNATURE PAGE FOR THE JOINT VENTURE AGREEMENT ENTERED INTO BY AND
AMONG MNL, NUMONYX B.V., MTAP, AND NTC



2

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



 
MICRON TECHNOLOGY ASIA PACIFIC, INC.
 
 
 
 
By:
/s/ Michael W. Bokan
 
 
Name: Michael W. Bokan
 
 
Title: President













































































THIS IS A SIGNATURE PAGE FOR THE JOINT VENTURE AGREEMENT ENTERED INTO BY AND
AMONG MNL, NUMONYX B.V., MTAP, AND NTC



3

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
CONFIDENTIAL
 



 
NANYA TECHNOLOGY CORPORATION
 
 
 
 
By:
/s/ Charles Kau
 
 
Name: Charles Kau
 
 
Title: President



























































THIS IS A SIGNATURE PAGE FOR THE JOINT VENTURE AGREEMENT ENTERED INTO BY AND
AMONG MNL, NUMONYX B.V., MTAP, AND NTC

4